Fill in this information to identify your case:


     United States Bankruptcy Court for the:
                  Northern                           District of   Ohio
     Case number                                                    Chapter you are filing under:
     (If known)
                                                                           Chapter 7
                                                                           Chapter 11
                                                                           Chapter 12
                                                                           Chapter 13                                                          Check if this is an
                                                                                                                                                 amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                        12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a
car,” the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1
and Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2.
The same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:           Identify Yourself

                                               About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
1.     Your full name
       Write the name that is on your
       government-issued picture         Debra                                                                  Charles
       identification (for example, your First name                                                             First name
       driver’s license or passport).
       Bring your picture                      Middle name                                                      Middle name
       identification to your meeting
       with the trustee.                       McNeal                                                           McNeal
                                               Last name                                                        Last name



                                               Suffix (Sr., Jr., II, III)                                       Suffix (Sr., Jr., II, III)


2.     All other names you have Debra
       used in the last 8 years First name                                                                      First name
       Include your married or
       maiden names.                           Middle name                                                      Middle name

                                               Moore
                                               Last name                                                        Last name



                                               First name                                                       First name


                                               Middle name                                                      Middle name


                                               Last name                                                        Last name



3.     Only the last 4 digits of
       your Social Security                    xxx       – xx – _8_ _6_ _5_ _9_                                 xxx       – xx – _8_ _5_ _9_ _2_
       number or federal                       OR                                                               OR
       Individual Taxpayer
       Identification number                   9 xx – xx –__ __ __ __                                           9 xx – xx –__ __ __ __
       (ITIN)

Official Form 101                                                    Voluntary Petition for Individuals Filing for Bankruptcy                                  page 1




                  19-12954-aih            Doc 1                FILED 05/12/19                   ENTERED 05/12/19 10:15:51                    Page 1 of 83
Debtor 1     Debra                                           McNeal                                 Case number (if known)
             First Name        Middle Name                   Last Name


                                   About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names and
   Employer Identification                I have not used any business names or EINs.                  I have not used any business names or EINs.
   Numbers (EIN) you have
   used in the last 8 years
   Include trade names and         Business name                                                 Business name
   doing business as names


                                   Business name                                                 Business name



                                       –                                                             –
                                   EIN                                                           EIN


                                       –                                                             –
                                   EIN                                                           EIN


5. Where you live                                                                                If Debtor 2 lives at a different address:



                                   5958            Galaxie
                                   Number          Street                                        Number          Street




                                   Mentor                                   OH       44060
                                   City                                     State    ZIP Code    City                                     State    ZIP Code



                                   Lake
                                   County                                                        County


                                   If your mailing address is different from the one             If Debtor 2’s mailing address is different from the
                                   above, fill it in here. Note that the court will send         one above, fill it in here. Note that the court will
                                   any notices to you at this mailing address.                   send any notices to you at this mailing address.


                                   \fs16
                                   Number          Street                                        Number          Street




                                   City                                     State    ZIP Code    City                                     State    ZIP Code


6. Why you are choosing            Check one:                                                    Check one:
   this district to file for
   bankruptcy                       Over the last 180 days before filing this petition, I        Over the last 180 days before filing this petition, I
                                          have lived in this district longer than in any other          have lived in this district longer than in any other
                                          district.                                                     district.

                                    I have another reason. Explain.                              I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                       (See 28 U.S.C. § 1408.)




Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                            page 2




           19-12954-aih         Doc 1           FILED 05/12/19                ENTERED 05/12/19 10:15:51                        Page 2 of 83
Debtor 1     Debra                                           McNeal                                Case number (if known)
             First Name        Middle Name                   Last Name


Part 2:    Tell the Court About Your Bankruptcy Case


7. The chapter of the              Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals
   Bankruptcy Code you are         Filing for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   choosing to file under
                                        Chapter 7

                                        Chapter 11

                                        Chapter 12

                                        Chapter 13

8. How you will pay the fee                 I will pay the entire fee when I file my petition. Please check with the clerk’s office in
                                             your local court for more details about how you may pay. Typically, if you are paying the
                                             fee yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
                                             submitting your payment on your behalf, your attorney may pay with a credit card or
                                             check with a pre-printed address.

                                            I need to pay the fee in installments. If you choose this option, sign and attach the
                                             Application for Individuals to Pay Your Filing Fee in Installments (Official Form 103A).

                                            I request that my fee be waived (You may request this option only if you are filing for
                                             Chapter 7. By law, a judge may, but is not required to, waive your fee, and may do so only
                                             if your income is less than 150% of the official poverty line that applies to your family size
                                             and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file
                                             it with your petition.

9. Have you filed for                   No
   bankruptcy within the last
   8 years?                             Yes.     District                           When                      Case number
                                                                                             MM / DD / YYYY

                                                  District                           When                      Case number
                                                                                             MM / DD / YYYY

                                                  District                           When                      Case number
                                                                                             MM / DD / YYYY



10. Are any bankruptcy                  No
    cases pending or being
    filed by a spouse who is            Yes.     Debtor                                                       Relationship to you
    not filing this case with
                                                  District                           When                      Case number, if known
    you, or by a business
                                                                                             MM / DD / YYYY
    partner, or by an affiliate?


                                                  Debtor                                                       Relationship to you

                                                  District                           When                      Case number, if known
                                                                                             MM / DD / YYYY



11. Do you rent your                    No.      Go to line 12.
    residence?                          Yes.     Has your landlord obtained an eviction judgment against you?

                                                      No. Go to line 12.

                                                      Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file
                                                         it with this bankruptcy petition.




Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                     page 3




           19-12954-aih         Doc 1           FILED 05/12/19              ENTERED 05/12/19 10:15:51                       Page 3 of 83
Debtor 1        Debra                                                McNeal                                    Case number (if known)
                First Name          Middle Name                      Last Name


Part 3:        Report About Any Businesses You Own as a Sole Proprietor

12.   Are you a sole proprietor            No. Go to Part 4.
      of any full- or part-time
      business?                            Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
      individual, and is not a                          Name of business, if any
      separate legal entity such as a
      corporation, partnership, or
      LLC.
                                                        Number        Street
      If you have more than one sole
      proprietorship, use a separate
      sheet and attach it to this
      petition.

                                                         City                                                      State        ZIP Code


                                                        Check the appropriate box to describe your business:

                                                               Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                               Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                               Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                               Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                               None of the above


13.   Are you filing under                If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                   can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and are             most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
                                          if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      you a small business
      debtor?
                                                 No.     I am not filing under Chapter 11.
      For a definition of small
      business debtor, see 11                    No.     I am filing under Chapter 11, but I am NOT a small business debtor according to the definition
      U.S.C. § 101(51D).
                                                          in the Bankruptcy Code.

                                                 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                       Bankruptcy Code.

Part 4:        Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.   Do you own or have any                     No
      property that poses or is
      alleged to pose a threat of                Yes. What is the hazard?
      imminent and identifiable
      hazard to public health or
      safety? Or do you own
      any property that needs
      immediate attention?
                                                         If immediate attention is needed, why is it needed?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?


                                                         Where is the property?
                                                                                    Number         Street




                                                                                    City                                            State      ZIP Code


Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                       page 4




             19-12954-aih               Doc 1           FILED 05/12/19                ENTERED 05/12/19 10:15:51                            Page 4 of 83
Debtor 1        Debra                                           McNeal                                   Case number (if known)
                First Name          Middle Name                 Last Name


Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling

                                          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether
      you have received
      briefing about credit               You must check one:                                          You must check one:
      counseling.
                                           I received a briefing from an approved credit               I received a briefing from an approved credit
                                             counseling agency within the 180 days before I               counseling agency within the 180 days before I
      The law requires that you
                                             filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
      receive a briefing about credit
                                             certificate of completion.                                   certificate of completion.
      counseling before you file for
      bankruptcy. You must truthfully        Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
      check one of the following             plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
      choices. If you cannot do so,
      you are not eligible to file.        I received a briefing from an approved credit               I received a briefing from an approved credit
                                             counseling agency within the 180 days before I               counseling agency within the 180 days before I
      If you file anyway, the court can      filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
      dismiss your case, you will lose       a certificate of completion.                                 a certificate of completion.
      whatever filing fee you paid,          Within 14 days after you file this bankruptcy                Within 14 days after you file this bankruptcy
      and your creditors can begin           petition, you MUST file a copy of the certificate and        petition, you MUST file a copy of the certificate and
      collection activities again.           payment plan, if any.                                        payment plan, if any.

                                           I certify that I asked for credit counseling                I certify that I asked for credit counseling
                                             services from an approved agency, but was                    services from an approved agency, but was
                                             unable to obtain those services during the 7                 unable to obtain those services during the 7
                                             days after I made my request, and exigent                    days after I made my request, and exigent
                                             circumstances merit a 30-day temporary waiver                circumstances merit a 30-day temporary waiver
                                             of the requirement.                                          of the requirement.
                                             To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
                                             requirement, attach a separate sheet explaining              requirement, attach a separate sheet explaining
                                             what efforts you made to obtain the briefing, why            what efforts you made to obtain the briefing, why
                                             you were unable to obtain it before you filed for            you were unable to obtain it before you filed for
                                             bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
                                             required you to file this case.                              required you to file this case.

                                             Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                                             dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                                             briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.
                                             If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                                             still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                                             You must file a certificate from the approved                You must file a certificate from the approved
                                             agency, along with a copy of the payment plan you            agency, along with a copy of the payment plan you
                                             developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                                             may be dismissed.                                            may be dismissed.
                                             Any extension of the 30-day deadline is granted              Any extension of the 30-day deadline is granted
                                             only for cause and is limited to a maximum of 15             only for cause and is limited to a maximum of 15
                                             days.                                                        days.

                                           I am not required to receive a briefing about               I am not required to receive a briefing about
                                             credit counseling because of:                                credit counseling because of:

                                                 Incapacity.    I have a mental illness or a                Incapacity.    I have a mental illness or a
                                                                 mental deficiency that makes me                             mental deficiency that makes me
                                                                 incapable of realizing or making                            incapable of realizing or making
                                                                 rational decisions about finances.                          rational decisions about finances.

                                                 Disability.   My physical disability causes me             Disability.    My physical disability causes me
                                                                to be unable to participate in a                             to be unable to participate in a
                                                                briefing in person, by phone, or                             briefing in person, by phone, or
                                                                through the internet, even after I                           through the internet, even after I
                                                                reasonably tried to do so.                                   reasonably tried to do so.

                                                 Active duty. I am currently on active military             Active duty. I am currently on active military
                                                               duty in a military combat zone.                             duty in a military combat zone.

                                             If you believe you are not required to receive a             If you believe you are not required to receive a
                                             briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                                             motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.

Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5




             19-12954-aih             Doc 1         FILED 05/12/19               ENTERED 05/12/19 10:15:51                        Page 5 of 83
Debtor 1      Debra                                         McNeal                                     Case number (if known)
              First Name        Middle Name                 Last Name


Part 6:      Answer These Questions for Reporting Purposes

                                     16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16.   What kind of debts do               as “incurred by an individual primarily for a personal, family, or household purpose.”
      you have?
                                              No. Go to line 16b.
                                              Yes. Go to line 17.

                                     16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                          money for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                              Yes. Go to line 17.

                                     16c. State the type of debts you owe that are not consumer debts or business debts.



17.   Are you filing under
      Chapter 7?                         No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after         Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                 administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and
      administrative expenses
                                                   No
      are paid that funds will be                  Yes
      available for distribution
      to unsecured creditors?

18.   How many creditors do              1-49                                  1,000-5,000                                25,001-50,000
      you estimate that you              50-99                                 5,001-10,000                               50,001-100,000
      owe?                               100-199                               10,001-25,000                              More than 100,000
                                         200-999

19.   How much do you                    $0-$50,000                            $1,000,001-$10 million                     $500,000,001-$1 billion
      estimate your assets to            $50,001-$100,000                      $10,000,001-$50 million                    $1,000,000,001-$10 billion
      be worth?
                                         $100,001-$500,000                     $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                         $500,001-$1 million                   $100,000,001-$500 million                  More than $50 billion

20.   How much do you                    $0-$50,000                            $1,000,001-$10 million                     $500,000,001-$1 billion
      estimate your liabilities to       $50,001-$100,000                      $10,000,001-$50 million                    $1,000,000,001-$10 billion
      be?
                                         $100,001-$500,000                     $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                         $500,001-$1 million                   $100,000,001-$500 million                  More than $50 billion
Part 7:      Sign Below

                                     I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                              correct.
                                     If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or
                                     13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                     under Chapter 7.
                                     If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                     this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                     I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                     I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                     with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                     18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                     /S/ Debra           McNeal                                    /S/ Charles          McNeal
                                         Signature of Debtor 1                                          Signature of Debtor 2

                                         Executed on         4/12/2019                                  Executed on       4/12/2019
                                                          MM / DD / YYYY                                               MM / DD / YYYY

Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                            page 6




            19-12954-aih         Doc 1         FILED 05/12/19               ENTERED 05/12/19 10:15:51                           Page 6 of 83
Debtor 1     Debra                                       McNeal                                  Case number (if known)
             First Name     Middle Name                  Last Name


                                 I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
For your attorney, if you are    eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
represented by one               relief available under each chapter for which the person is eligible. I also certify that I have delivered to the
                                 debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I
                                 have no knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
If you are not represented by
an attorney, you do not need
to file this page.               /S/ Michael A Heller                                             Date                4/12/2019
                                    Signature of Attorney for Debtor                                                 MM / DD / YYYY




                                    Michael A. Heller
                                    Printed name


                                    Mike Heller Law LLC.
                                    Firm name


                                    333         Babbitt Rd Suite 233
                                    Number      Street




                                    Euclid                                                        OH              44123
                                    City                                                          State           ZIP Code




                                    Contact phone 216-261-2222                                    Email address    mikehellerlawyer@gmail.com




                                    007336                                                        OH
                                    Bar number                                                    State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                         page 7




           19-12954-aih         Doc 1        FILED 05/12/19            ENTERED 05/12/19 10:15:51                          Page 7 of 83
Fill in this information to identify your case:


 Debtor 1              Debra                                              McNeal
                       First Name                   Middle Name           Last Name


 Debtor 2              Charles                                            McNeal
 (Spouse, if filing)   First Name                   Middle Name           Last Name


 United States Bankruptcy Court for the: Northern                         District of   Ohio
 Case number
  (If known)
                                                                                                                   Check if this is an amended filing.

Official Form 106A/B
Schedule A/B Property                                                                                                                                        12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional
pages, write your name and case number (if known). Answer every question.


Part 1:            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

            No. Go to Part 2.
            Yes. Where is the property?
                                                                  What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                     Single-family home                            the amount of any secured claims on Schedule
                                                                                                                    D: Creditors Who Have Claims Secured by
    1.1. 5958 Galaxie                                                Duplex or multi-unit building                 Property.
         Street address, if available, or other description          Condominium or cooperative
                                                                                                                    Current value of the Current value of the
                                                                     Manufactured or mobile home
                                                                                                                    entire property?     portion you own?
                                                                     Land
                                                                     Investment property                           $        159,200.00     $                 0.00
                                                                     Timeshare
                                                                     Other                                         Describe the nature of your ownership
            Mentor                         OH          44060                                                        interest (such as fee simple, tenancy by
            City                            State      ZIP Code                                                     the entireties, or a life estate), if known.
                                                                  Who has an interest in the property? Check one.
                                                                     Debtor 1 only
                                                                     Debtor 2 only
                                                                     Debtor 1 and Debtor 2 only                         Check if this is community
            Lake
            County
                                                                     At least one of the debtors and another             property (see instructions)

                                                                  Other information you wish to add about this item, such as local
                                                                  property identification number: Parcel # 16D097A000020 Legal Desc. A
                                                                  Friendship VIL 86
    If you own or have more than one, list here:
                                                                  What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                     Single-family home                            the amount of any secured claims on Schedule
                                                                                                                    D: Creditors Who Have Claims Secured by
    1.2.                                                             Duplex or multi-unit building                 Property.
            Street address, if available, or other description       Condominium or cooperative
                                                                                                                    Current value of the Current value of the
                                                                     Manufactured or mobile home
                                                                                                                    entire property?     portion you own?
                                                                     Land
                                                                     Investment property                           $                        $
                                                                     Timeshare
                                                                     Other                                         Describe the nature of your ownership
                                                                                                                    interest (such as fee simple, tenancy by
            City                            State      ZIP Code                                                     the entireties, or a life estate), if known.
                                                                  Who has an interest in the property? Check one.
                                                                     Debtor 1 only
                                                                     Debtor 2 only
                                                                     Debtor 1 and Debtor 2 only                         Check if this is community

            County
                                                                     At least one of the debtors and another             property (see instructions)

                                                                  Other information you wish to add about this item, such as local
                                                                  property identification number:

Official Form 106A/B                                                           Schedule A/B: Property                                                       page 1


                 19-12954-aih              Doc 1            FILED 05/12/19               ENTERED 05/12/19 10:15:51                 Page 8 of 83
Debtor 1           Debra                                            McNeal                                       Case number (if known)
                   First Name            Middle Name                Last Name


                                                                   What is the property? Check all that apply.            Do not deduct secured claims or exemptions. Put
                                                                      Single-family home                                 the amount of any secured claims on Schedule D:
   1.3.                                                               Duplex or multi-unit building                      Creditors Who Have Claims Secured by Property.
           Street address, if available, or other description         Condominium or cooperative
                                                                                                                          Current value of the Current value of the
                                                                      Manufactured or mobile home                        entire property?     portion you own?
                                                                      Land
                                                                      Investment property                                $                        $
                                                                      Timeshare
                                                                      Other                                              Describe the nature of your ownership
                                                                                                                          interest (such as fee simple, tenancy by
           City                            State       ZIP Code                                                           the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                      Debtor 1 only
                                                                      Debtor 2 only
                                                                      Debtor 1 and Debtor 2 only                             Check if this is community property

           County
                                                                      At least one of the debtors and another                 (see instructions)

                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
                                                                                                                                                       $            0.00
   you have attached for Part 1. Write that number here. ................................................................................... ➔




Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any
vehicles you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired
Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
          No
          Yes


           Make:                       Hyundai                    Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
  3.1.

           Model:                      Sante Fe
                                                                      Debtor 1 only                                      the amount of any secured claims on Schedule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                                      Debtor 2 only
           Year:                       2013                           Debtor 1 and Debtor 2 only                         Current value of the Current value of the
           Approximate mileage: 44000                                 At least one of the debtors and another            entire property?     portion you own?

           Other information:
                                                                      Check if this is community property (see
                                                                       instructions)                                      $         11,890.00      $               0.00




   If you own or have more than one, describe here:

           Make:                                                  Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
  3.2.

           Model:
                                                                      Debtor 1 only                                      the amount of any secured claims on Schedule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                                      Debtor 2 only
           Year:                                                      Debtor 1 and Debtor 2 only                         Current value of the Current value of the
           Approximate mileage:                                       At least one of the debtors and another            entire property?     portion you own?

           Other information:
                                                                      Check if this is community property (see
                                                                       instructions)                                      $                        $




Official Form 106A/B                                                            Schedule A/B: Property                                                            page 2




              19-12954-aih                 Doc 1          FILED 05/12/19              ENTERED 05/12/19 10:15:51                           Page 9 of 83
Debtor 1          Debra                                                       McNeal                                                    Case number (if known)
                  First Name                 Middle Name                      Last Name


            Make:                                                            Who has an interest in the property? Check one.                        Do not deduct secured claims or exemptions. Put
     3.3.

            Model:
                                                                                  Debtor 1 only                                                    the amount of any secured claims on Schedule D:
                                                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                                                  Debtor 2 only
            Year:                                                                 Debtor 1 and Debtor 2 only                                       Current value of the Current value of the
            Approximate mileage:                                                  At least one of the debtors and another                          entire property?     portion you own?

            Other information:
                                                                                  Check if this is community property (see
                                                                                   instructions)                                                    $                               $




            Make:                                                            Who has an interest in the property? Check one.                        Do not deduct secured claims or exemptions. Put
     3.4.

            Model:
                                                                                  Debtor 1 only                                                    the amount of any secured claims on Schedule D:
                                                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                                                  Debtor 2 only
            Year:                                                                 Debtor 1 and Debtor 2 only                                       Current value of the Current value of the
            Approximate mileage:                                                  At least one of the debtors and another                          entire property?     portion you own?

            Other information:
                                                                                  Check if this is community property (see
                                                                                   instructions)                                                    $                               $




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
    ..No
     Yes

            Make:                                                            Who has an interest in the property? Check one.                        Do not deduct secured claims or exemptions. Put
     4.1.

            Model:
                                                                                  Debtor 1 only                                                    the amount of any secured claims on Schedule D:
                                                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                                                  Debtor 2 only
            Year:                                                                 Debtor 1 and Debtor 2 only                                       Current value of the Current value of the
            Other information:                                                    At least one of the debtors and another                          entire property?     portion you own?


                                                                                  Check if this is community property (see
                                                                                   instructions)                                                    $                               $




    If you own or have more than one, list here:

            Make:                                                            Who has an interest in the property? Check one.                        Do not deduct secured claims or exemptions. Put
     4.2.

            Model:
                                                                                  Debtor 1 only                                                    the amount of any secured claims on Schedule D:
                                                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                                                  Debtor 2 only
            Year:                                                                 Debtor 1 and Debtor 2 only                                       Current value of the Current value of the
            Other information:                                                    At least one of the debtors and another                          entire property?     portion you own?


                                                                                  Check if this is community property (see
                                                                                   instructions)                                                    $                               $




5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
                                                                                                                                                                                    $         0.00
   you have attached for Part 2. Write that number here ....................................................................................................................... ➔




Official Form 106A/B                                                                        Schedule A/B: Property                                                                          page 3



             19-12954-aih                    Doc 1             FILED 05/12/19                        ENTERED 05/12/19 10:15:51                                         Page 10 of 83
Debtor 1           Debra                                                          McNeal                                                      Case number (if known)
                   First Name                  Middle Name                        Last Name

Part 3:        Describe Your Personal and Household Items
                                                                                                                                                                                     Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                                     portion you own?
                                                                                                                                                                                     Do not deduct secured claims
                                                                                                                                                                                     or exemptions.

6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    ..No
                                         Furniture
    ..Yes. Describe.....                                                                                                                                                            $               1,000.00

7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
              collections; electronic devices including cell phones, cameras, media players, games
    ..No
                                         Tv, computer, Printer, Cell phone
    ..Yes. Describe.....                                                                                                                                                            $               1,500.00

8. Collectibles of value
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
              stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
    ..No
    ..Yes. Describe.....                                                                                                                                                            $

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
              canoes and kayaks; carpentry tools; musical instruments
    ..No
    ..Yes. Describe.....                                                                                                                                                            $

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    ..No
    ..Yes. Describe.....                                                                                                                                                            $

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    ..No
                                         everyday clothes
    ..Yes. Describe.....                                                                                                                                                            $                 500.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
    ..No
                                         Costume
    ..Yes. Describe.....                                                                                                                                                            $                  50.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

    ..No
                                         3 dogs 2 cats
    ..Yes. Describe.....                                                                                                                                                            $                   0.00


14. Any other personal and household items you did not already list, including any health aids you did not list

    ..No
    ..Yes. Describe.....                                                                                                                                                            $

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have                                                                                 $              3,050.00
    attached for Part 3. Write that number here ................................................................................................................................... ➔



Official Form 106A/B                                                                             Schedule A/B: Property                                                                                  page 4



             19-12954-aih                       Doc 1             FILED 05/12/19                         ENTERED 05/12/19 10:15:51                                            Page 11 of 83
Debtor 1           Debra                                                                          McNeal                                                                       Case number (if known)
                   First Name                          Middle Name                                Last Name


Part 4:       Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                                                                                                    Current value of the
                                                                                                                                                                                                               portion you own?
                                                                                                                                                                                                               Do not deduct secured
                                                                                                                                                                                                               claims or exemptions.


16. Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

          No
          Yes ...................................................................................................................................................................
                                                                                                                                                                                       Cash: .................. $                50.00



17. Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage
             houses, and other similar institutions. If you have multiple accounts with the same institution, list each.
          No
          Yes...................                                                                           Institution name:


                                              17.1. Checking account:                                       Chase                                                                                              $                  30.00

                                              17.2. Checking account:                                                                                                                                          $

                                              17.3. Savings account:                                                                                                                                           $

                                              17.4. Savings account:                                                                                                                                           $

                                              17.5. Certificates of deposit:                                                                                                                                   $

                                              17.6. Other financial account:                                                                                                                                   $

                                              17.7. Other financial account:                                                                                                                                   $

                                              17.8. Other financial account:                                                                                                                                   $

                                              17.9. Other financial account:                                                                                                                                   $




18. Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
          No
          Yes ...............                Institution or issuer name:

                                                                                                                                                                                                               $

                                                                                                                                                                                                               $

                                                                                                                                                                                                               $



19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an
    interest in an LLC, partnership, and joint venture
          No                                 Name of entity:                                                                                                                         % of ownership:
          Yes. Give specific
           information about                                                                                                                                                          0.00 %                   $
           them.
                                                                                                                                                                                      0.00 %                   $

                                                                                                                                                                                                               $
                                                                                                                                                                                      0.00 %




Official Form 106A/B                                                                                                  Schedule A/B: Property                                                                                     page 5


             19-12954-aih                               Doc 1                 FILED 05/12/19                                    ENTERED 05/12/19 10:15:51                                               Page 12 of 83
Debtor 1           Debra                                                  McNeal                               Case number (if known)
                   First Name                     Middle Name             Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific              Issuer name:
           information about                                                                                                               $
           them. ...................
                                                                                                                                           $

                                                                                                                                           $

21. Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
    Yes. List each
       account separately. Type of account:        Institution name:

                                           401(k) or similar plan:    Fidelity                                                             $        5,000.00

                                           Pension plan:                                                                                   $

                                           IRA:                                                                                            $

                                           Retirement account:                                                                             $

                                           Keogh:                                                                                          $

                                           Additional account:                                                                             $

                                           Additional account:                                                                             $


22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others
    No
          Yes .........................                         Institution name or individual:

                                           Electric:                                                                                       $

                                           Gas:                                                                                            $

                                           Heating oil:                                                                                    $

                                           Security deposit on rental unit:                                                                $

                                           Prepaid rent:                                                                                   $

                                                                                                                                           $
                                           Telephone:
                                                                                                                                           $
                                           Water:
                                                                                                                                           $
                                           Rented furniture:
                                                                                                                                           $
                                           Other:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
    Yes ...........................       Issuer name and description:
                                                                                                                                               $

                                                                                                                                               $

                                                                                                                                               $

Official Form 106A/B                                                                  Schedule A/B: Property                                            page 6



             19-12954-aih                         Doc 1         FILED 05/12/19             ENTERED 05/12/19 10:15:51                    Page 13 of 83
Debtor 1           Debra                                                   McNeal                               Case number (if known)
                   First Name                          Middle Name         Last Name


24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
    Yes .................................... Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

                                                                                                                                                   $
                                                                                                                                                   $
                                                                                                                                                   $


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit
    No
          Yes. Give specific
           information about them.                                                                                                                 $
           .........................................

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
          Yes. Give specific
           information about them.                                                                                                             $

27. Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
          Yes. Give specific
           information about them.                                                                                                             $


Money or property owed to you?                                                                                                                     Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured
                                                                                                                                                   claims or exemptions.

28. Tax refunds owed to you
    No
          Yes. Give specific information about                                                                           Federal:                     $
           them, including whether you
           already filed the returns and the tax                                                                          State:                       $
           years. ...........................................
                                                                                                                          Local:                       $


29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
    Yes. Give specific information.............
                                                                                                                       Alimony:                $
                                                                                                                       Maintenance:            $
                                                                                                                       Support:                $
                                                                                                                       Divorce settlement:     $
                                                                                                                       Property settlement: $

30. Other amounts someone owes you
   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
             compensation, Social Security benefits; unpaid loans you made to someone else
    No
    Yes. Give specific information.............
                                                                                                                                                    $




Official Form 106A/B                                                                   Schedule A/B: Property                                                       page 7



            19-12954-aih                               Doc 1         FILED 05/12/19        ENTERED 05/12/19 10:15:51                     Page 14 of 83
Debtor 1           Debra                                                          McNeal                                                       Case number (if known)
                   First Name                  Middle Name                        Last Name


31. Interests in insurance policies
   Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

           No

           Yes.Name the insurance company                        Company name:                                                         Beneficiary:                                    Surrender or refund
                                                                                                                                                                                        value:
            of each policy and list its value. .....

                                                                                                                                                                                        $
                                                                                                                                                                                        $
                                                                                                                                                                                        $
32. Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to
   receive property because someone has died.
     No
           Yes. Give specific information. .........                                                                                                                                   $


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
           Yes. Describe each claim. ..............                                                                                                                                    $

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
           No

           Yes. Describe each claim. ............                                                                                                                                      $




35. Any financial assets you did not already list

     No
     Yes. Give specific information. ....                                                                                                                                              $



36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here ................................................................................................................................... ➔       $       5,080.00


Part 5:          Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
           No. Go to Part 6.
           Yes. Go to line 38.
                                                                                                                                                                                        Current value of the
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

38. Accounts receivable or commissions you already earned
           No

           Yes. Describe .                                                                                                                                                              $

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

           No

           Yes. Describe .                                                                                                                                                              $


Official Form 106A/B                                                                              Schedule A/B: Property                                                                                 page 8



             19-12954-aih                       Doc 1             FILED 05/12/19                         ENTERED 05/12/19 10:15:51                                            Page 15 of 83
Debtor 1            Debra                                                             McNeal                                                          Case number (if known)
                    First Name                   Middle Name                          Last Name



40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
           No
           Yes. Describe .                                                                                                                                                                       $


41. Inventory
    No
           Yes. Describe .                                                                                                                                                                       $



42. Interests in partnerships or joint ventures
           No
           Yes. Describe ...... Name of entity:                                                                                                                   % of ownership:

                                                                                                                                                                                  0.00%            $

                                                                                                                                                                                  0.00%            $               0.00
                                                                                                                                                                                  0.00%            $



43. Customer lists, mailing lists, or other compilations
    No
           Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                   No
                   Yes. Describe. .......                                                                                                                                                        $



44. Any business-related property you did not already list
    No
           Yes. Give                                                                                                                                                                              $
            specific
            information                                                                                                                                                                            $
                                                                                                                                                                                                   $
                                                                                                                                                                                                   $
                                                                                                                                                                                                   $
                                                                                                                                                                                                   $


45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                                                                    $                0.00
    for Part 5. Write that number here ..................................................................................................................................................... ➔


Part 6:          Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                 If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.
                                                                                                                                                                                                 Current value of the
                                                                                                                                                                                                 portion you own?
                                                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                                                 claims or exemptions.
47. Farm animals
     Examples: Livestock, poultry, farm-raised fish
        No
           Yes .....................
                                                                                                                                                                                                  $


Official Form 106A/B                                                                                  Schedule A/B: Property                                                                                       page 9



              19-12954-aih                        Doc 1              FILED 05/12/19                           ENTERED 05/12/19 10:15:51                                                Page 16 of 83
Debtor 1             Debra                                                                McNeal                                                            Case number (if known)
                     First Name                     Middle Name                           Last Name


48. Crops—either growing or harvested
            No
            Yes. Give specific
             information..............                                                                                                                                                                         $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    No
            Yes .....................
                                                                                                                                                                                                               $

50. Farm and fishing supplies, chemicals, and feed
            No
            Yes ....................
                                                                                                                                                                                                               $

51. Any farm- and commercial fishing-related property you did not already list
            No
            Yes. Give specific
             information. ........                                                                                                                                                                             $

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
    for Part 6. Write that number here ..................................................................................................................................................... ➔             $          0.00


Part 7:           Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership

            No
                                                                                                                                                                                                           $
            Yes. Give
             specific
                                                                                                                                                                                                           $
             information. .....

                                                                                                                                                                                                           $


54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................................ ➔                                                     $          0.00


Part 8:           List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2 ................................................................................................................................................................ ➔       $      0.00

56. Part 2: Total vehicles, line 5                                                                                 $                        0.00

57. Part 3: Total personal and household items, line 15                                                            $                 3,050.00

58. Part 4: Total financial assets, line 36                                                                        $                 5,080.00

59. Part 5: Total business-related property, line 45                                                               $                        0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                      $                        0.00

61. Part 7: Total other property not listed, line 54                                                           +$                           0.00

62. Total personal property. Add lines 56 through 61. .................                                            $                 8,130.00 Copy personal property total ➔                               +$      8,130.00



63. Total of all property on Schedule A/B. Add line 55 + line 62. ....................................................................................                                                         $   8,130.00



Official Form 106A/B                                                                                       Schedule A/B: Property                                                                                   page 10


               19-12954-aih                         Doc 1               FILED 05/12/19                             ENTERED 05/12/19 10:15:51                                                   Page 17 of 83
Fill in this information to identify your case:


 Debtor 1               Debra                                                       McNeal
                        First Name                        Middle Name                Last Name


 Debtor 2                Charles                                                    McNeal
  (Spouse, if filing)   First Name                        Middle Name                Last Name


  United States Bankruptcy Court for the: Northern                                   District of   Ohio

 Case number
   (If known)                                                                                                                          Check if this is an amended filing.



Official Form 106C
Schedule C: The Property You Claim As Exempt                                                                                                                                 04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Part 1:             Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
            You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
            You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

          Brief description of the property and line on                 Current value of the              Amount of the exemption you claim       Specific laws that allow
          Schedule A/B that lists this property                         portion you own                                                           exemption
                                                                        Copy the value from               Check only one box for each
                                                                        Schedule A/B                      exemption.

         Brief                                                                                                                                  R.C. 2329.66(A)(4)(a)
         description:           Furniture                               $            1,000.00               $        1,000.00
         Line from                                                                                          100% of fair market value, up to
         Schedule               6                                                                             any applicable statutory limit
         A/B:
         Brief                                                                                                                                  R.C. 2329.66(A)(4)(a)
         description:
                                Tv, computer, Printer, Cell phone       $            1,500.00               $        1,500.00
         Line from                                                                                          100% of fair market value, up to
         Schedule               7                                                                             any applicable statutory limit
         A/B:
         Brief                                                                                                                                  R.C. 2329.66(A)(4)(a)
         description:           everyday clothes                        $               500.00              $          500.00
         Line from                                                                                          100% of fair market value, up to
         Schedule               11                                                                            any applicable statutory limit
         A/B:

3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes

Official Form 106C                                                          Schedule C: The Property You Claim As Exempt                                                page 1 of 2




                19-12954-aih                    Doc 1               FILED 05/12/19                  ENTERED 05/12/19 10:15:51                        Page 18 of 83
Debtor 1      Debra                                         McNeal                                      Case number (if known)
              First Name              Middle Name           Last Name


Part 2:      Additional Page

      Brief description of the property and line on      Current value of the      Amount of the exemption you claim         Specific laws that allow
      Schedule A/B that lists this property              portion you own                                                     exemption
                                                         Copy the value from       Check only one box for each exemption
                                                         Schedule A/B

       Brief                                                                                                               R.C. 2329.66(A)(4)(b)
       description:        Costume                      $                 50.00       $          50.00
       Line from                                                                      100% of fair market value, up to
       Schedule A/B:          12                                                       any applicable statutory limit

       Brief                                                                                                               R.C. 2329.66(A)(3)
       description:        Cash                         $                 50.00       $          50.00
       Line from                                                                      100% of fair market value, up to
       Schedule A/B:          16                                                       any applicable statutory limit

       Brief                                                                                                               R.C. 2329.66(A)(3)
       description:        Chase                        $                 30.00       $          30.00
       Line from                                                                      100% of fair market value, up to
       Schedule A/B:         17.1                                                      any applicable statutory limit

       Brief                                                                                                               R.C. 2329.66(A)(10)(b)
       description:        Fidelity                     $               5,000.00      $       5,000.00
       Line from                                                                      100% of fair market value, up to
       Schedule A/B:         21.1                                                      any applicable statutory limit

       Brief
       description:                                     $                             $
       Line from                                                                      100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                     $                             $
       Line from                                                                      100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                     $                             $
       Line from                                                                      100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                     $                             $
       Line from                                                                      100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                     $                             $
       Line from                                                                      100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                     $                             $
       Line from                                                                      100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                     $                             $
       Line from                                                                      100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit

       Brief
       description:                                     $                             $
       Line from                                                                      100% of fair market value, up to
       Schedule A/B:                                                                   any applicable statutory limit


Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                          page    2 of 2



           19-12954-aih               Doc 1         FILED 05/12/19             ENTERED 05/12/19 10:15:51                         Page 19 of 83
Fill in this information to identify your case:


 Debtor 1              Debra                                                 McNeal
                       First Name                   Middle Name              Last Name


 Debtor 2              Charles                                               McNeal
 (Spouse, if filing)   First Name                   Middle Name              Last Name


 United States Bankruptcy Court for the: Northern                            District of   Ohio
 Case number
  (If known)
                                                                                                                          Check if this is an amended filing.

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).
1. Do any creditors have claims secured by your property?
            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.

Part 1:        List All Secured Claims

2. List all secured claims. If a creditor has more than one secured claim, list the creditor
                                                                                                               Column A               Column B               Column C
      separately for each claim. If more than one creditor has a particular claim, list the other              Amount of claim        Value of collateral    Unsecured
      creditors in Part 2. As much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
      creditor’s name.                                                                                         value of collateral.   claim                  If any

2.1
                                                            Describe the property that secures the claim:      $        166,920.00 $         159,200.00 $               0.00
      Nationstar/Mr. Cooper
      Creditor’s Name
                                                            Real Property
      8950              Cypress Waters Blvd.
      Number            Street                              As of the date you file, the claim is: Check all
                                                            that apply.
                                                             Contingent
      Coppell                       TX       75019           Unliquidated
      City                          State     ZIP Code       Disputed
  Who owes the debt? Check one.                             Nature of lien. Check all that apply.
   Debtor 1 only                            An agreement you made (such as mortgage or
   Debtor 2 only                             secured car loan)
   Debtor 1 and Debtor 2 only               Statutory lien (such as tax lien, mechanic’s lien)
   At least one of the debtors and another  Judgment lien from a lawsuit
   Check if this claim relates to a         Other (including a right to offset)
          community debt
  Date debt was incurred 2017                               Last 4 digits of account number 8 7 4 2
2.2
                                                            Describe the property that secures the claim:      $          18,925.00 $          11,890.00 $              0.00
      Flagship Credit Acceptance
      Creditor’s Name
                                                            Automobile
      3                 Christy Dr. Ste 201
      Number            Street                              As of the date you file, the claim is: Check all
                                                            that apply.
                                                             Contingent
      ChaddsFord                    PA       19317           Unliquidated
      City                          State     ZIP Code       Disputed
  Who owes the debt? Check one.                             Nature of lien. Check all that apply.
   Debtor 1 only                            An agreement you made (such as mortgage
   Debtor 2 only                             or secured car loan)
   Debtor 1 and Debtor 2 only               Statutory lien (such as tax lien, mechanic’s lien)
   At least one of the debtors and another  Judgment lien from a lawsuit
   Check if this claim relates to a         Other (including a right to offset)
          community debt
  Date debt was incurred 2018                               Last 4 digits of account number
 Add the dollar value of your entries in Column A on this page. Write that number here:                        $        185,845.00

Official Form 106D                                           Schedule D: Creditors Who Have Claims Secured by Property                                      page 1 of     1




               19-12954-aih                 Doc 1         FILED 05/12/19                    ENTERED 05/12/19 10:15:51                   Page 20 of 83
Fill in this information to identify your case:


 Debtor 1              Debra                                                   McNeal
                       First Name                   Middle Name                 Last Name


 Debtor 2              Charles                                                 McNeal
 (Spouse, if filing)   First Name                   Middle Name                 Last Name


 United States Bankruptcy Court for the: Northern                               District of   Ohio
 Case number
  (If known)                                                                                                                    Check if this is an amended filing.

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

Part 1:           List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
             No. Go to Part 2.
             Yes.
 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
      each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
      nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority
      unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                 Total claim    Priority    Nonpriority
                                                                                                                                                amount      amount
2.1
       IRS                                                        Last 4 digits of account number 8 5 9 2                        $     4,794.00 $   4,794.00 $         0.00
       Priority Creditor’s Name
       POBOX             931200                                   When was the debt incurred?              2014
       Number             Street

                                                                  As of the date you file, the claim is: Check all that apply.

       Louisville                     KY       40293
                                                                      Contingent
       City                           State    ZIP Code               Unliquidated
       Who incurred the debt? Check one.
                                                                      Disputed
               Debtor 1 only
                                                                  Type of PRIORITY unsecured claim:
               Debtor 2 only
               Debtor 1 and Debtor 2 only                            Domestic support obligations
               At least one of the debtors and another               Taxes and certain other debts you owe the
                                                                       government
               Check if this claim is for a community debt
                                                                      Claims for death or personal injury while you
       Is the claim subject to offset?                                 were intoxicated
               No                                                    Other. Specify
               Yes
2.2
                                                                  Last 4 digits of account number                                $              $           $          0.00
       Priority Creditor’s Name
                                                                  When was the debt incurred?
       Number             Street

                                                                  As of the date you file, the claim is: Check all that apply.
                                                                      Contingent
       City                           State    ZIP Code               Unliquidated
       Who incurred the debt? Check one.                              Disputed
        Debtor 1 only
        Debtor 2 only                                            Type of PRIORITY unsecured claim:
        Debtor 1 and Debtor 2 only                                   Domestic support obligations
        At least one of the debtors and another                      Taxes and certain other debts you owe the
                                                                       government
               Check if this claim is for a community debt
                                                                      Claims for death or personal injury while you
       Is the claim subject to offset?                                 were intoxicated
          No                                                         Other. Specify
          Yes
Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                              page 1 of   23



                19-12954-aih                  Doc 1        FILED 05/12/19                      ENTERED 05/12/19 10:15:51                       Page 21 of 83
Debtor 1         Debra                                        McNeal                                     Case number (if known)
                 First Name          Middle Name              Last Name


Part 2:         List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
         No. You have nothing to report in this part. Submit this form to the court with your other schedules.
         Yes
4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
   priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
   included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than four priority unsecured
   claims fill out the Continuation Page of Part 2.
                                                                                                                                                Total claim
 4.1
       Dominion Energy Ohio                                                   Last 4 digits of account number 0 7 6 3                       $                 444.80
       Nonpriority Creditor’s Name
                                                                              When was the debt incurred?            2019
       POBOX          26785
       Number          Street                                                 As of the date you file, the claim is: Check all that
       Richmond                                    VA        23261              apply.
       City                                        State     ZIP Code
                                                                                   Contingent
       Who incurred the debt? Check one.
                                                                                   Unliquidated
             Debtor 1 only
                                                                                   Disputed
             Debtor 2 only
                                                                              Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
             At least one of the debtors and another                              Student loans

             Check if this claim is for a community debt
                                                                                   Obligations arising out of a separation agreement
                                                                                    or divorce that you did not report as priority claims
       Is the claim subject to offset?                                             Debts to pension or profit-sharing plans, and other
             No                                                                    similar debts
             Yes                                                                  Other. Specify Gas bill
 4.2
       City of Mentor/ Brian Ashurst                                          Last 4 digits of account number                               $                 300.00
       Nonpriority Creditor’s Name
                                                                              When was the debt incurred?            2018
       8500           Civic Blvd
       Number          Street
                                                                              As of the date you file, the claim is: Check all that
       Mentor                                      OH        44060              apply.
       City                                        State     ZIP Code

       Who incurred the debt? Check one.
                                                                                   Contingent
                                                                                   Unliquidated
             Debtor 1 only
                                                                                   Disputed
             Debtor 2 only
                                                                              Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
             At least one of the debtors and another                              Student loans

             Check if this claim is for a community debt
                                                                                   Obligations arising out of a separation agreement
                                                                                    or divorce that you did not report as priority claims
       Is the claim subject to offset?                                             Debts to pension or profit-sharing plans, and other
             No                                                                    similar debts
             Yes                                                                  Other. Specify Sidewalk repairs
 4.3
       Illuminating Company                                                   Last 4 digits of account number 1 0 8 2                       $                 588.97
       Nonpriority Creditor’s Name
                                                                              When was the debt incurred?            2019
       POBOX          3687
       Number          Street
                                                                              As of the date you file, the claim is: Check all that
       Akron                                       OH        44309              apply.
       City                                        State     ZIP Code

       Who incurred the debt? Check one.
                                                                                  Contingent
                                                                                  Unliquidated
             Debtor 1 only
                                                                                  Disputed
             Debtor 2 only
                                                                              Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
             At least one of the debtors and another                             Student loans

             Check if this claim is for a community debt
                                                                                  Obligations arising out of a separation agreement
                                                                                  or divorce that you did not report as priority claims
       Is the claim subject to offset?                                            Debts to pension or profit-sharing plans, and other
             No                                                                  similar debts
             Yes                                                                 Other. Specify Electric bill

Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                         page   2 of 23



              19-12954-aih           Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                            Page 22 of 83
Debtor 1         Debra                                         McNeal                                  Case number (if known)
                 First Name          Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim

 4.5
       Ulta Beauty                                                           Last 4 digits of account number 8 3 6 5
       Nonpriority Creditor’s Name
                                                                                                                                         $             156.52
       POBOX          659820
       Number          Street                                                When was the debt incurred?          2019

       San Antonio                                 TX         78265          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Credit card

 4.6
       Time Warner Cable                                                     Last 4 digits of account number 9 0 0 1
       Nonpriority Creditor’s Name
                                                                                                                                         $              49.99
       POBOX          901
       Number          Street                                                When was the debt incurred?          2017

       Carol Stream                                IL         60132          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Cable

 4.7
       Lake County Dept of Utilities                                         Last 4 digits of account number 8 0 0 0
       Nonpriority Creditor’s Name
                                                                                                                                         $             321.57
       POBOX          8005
       Number          Street                                                When was the debt incurred?          2018

       Painesville                                 OH         44077          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                        Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Water/sewer


Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                    page   3 of 23




              19-12954-aih           Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 23 of 83
Debtor 1         Debra                                         McNeal                                  Case number (if known)
                 First Name          Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim

 4.8
       University Hospitals                                                  Last 4 digits of account number 1 9 2 6
       Nonpriority Creditor’s Name
                                                                                                                                         $              708.15
       POBOX          14000
       Number          Street                                                When was the debt incurred?          2018

       Belfast                                     ME         04915          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Medical

 4.9
       OneMain Financial                                                     Last 4 digits of account number 6 3 4 1
       Nonpriority Creditor’s Name
                                                                                                                                         $             5,796.55
       POBOX          740594
       Number          Street                                                When was the debt incurred?          2019

       Cincinnatti                                 OH         45274          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Credit card

 5.0
       Credit One                                                            Last 4 digits of account number 9 7 6 0
       Nonpriority Creditor’s Name
                                                                                                                                         $              265.72
       POBOX          60500
       Number          Street                                                When was the debt incurred?          2018

       City of Industry                            CA         91716          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                        Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Credit card


Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                    page   4 of 23




              19-12954-aih           Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 24 of 83
Debtor 1         Debra                                         McNeal                                  Case number (if known)
                 First Name          Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim

 5.1
       Credit One Bank                                                       Last 4 digits of account number 3 9 5 8
       Nonpriority Creditor’s Name
                                                                                                                                         $              461.59
       POBOX          60500
       Number          Street                                                When was the debt incurred?          2017

       City of Industry                            CA         91716          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Credit card

 5.2
       Summer Bay Resort                                                     Last 4 digits of account number 1 8 2 1
       Nonpriority Creditor’s Name
                                                                                                                                         $             1,821.29
       POBOX          150
       Number          Street                                                When was the debt incurred?          2019

       Scottsdale                                  AZ         85252          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Resort Fees

 5.3
       Lake Health                                                           Last 4 digits of account number 3 4 2 3
       Nonpriority Creditor’s Name
                                                                                                                                         $               21.36
       POBOX          781389
       Number          Street                                                When was the debt incurred?          2018

       Detroit                                     MI         48278          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                        Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Medical


Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                    page   5 of 23




              19-12954-aih           Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 25 of 83
Debtor 1         Debra                                         McNeal                                  Case number (if known)
                 First Name          Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim

 5.4
       Waste Management                                                      Last 4 digits of account number 3 0 0 7
       Nonpriority Creditor’s Name
                                                                                                                                         $               25.68
       POBOX          4647
       Number          Street                                                When was the debt incurred?          2017

       Carol Stream                                IL         60197          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Recycle

 5.5
       Capital One                                                           Last 4 digits of account number 5 2 3 7
       Nonpriority Creditor’s Name
                                                                                                                                         $             2,116.15
       POBOX          30285
       Number          Street                                                When was the debt incurred?          2018

       Salt Lake City                              UT         84130          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Credit card

 5.6
       UHLSF Patient Pay                                                     Last 4 digits of account number 2 9 6 6
       Nonpriority Creditor’s Name
                                                                                                                                         $               22.94
       POBOX          772151
       Number          Street                                                When was the debt incurred?          2018

       Detroit                                     MI         48277          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                        Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Medical


Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                    page   6 of 23




              19-12954-aih           Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 26 of 83
Debtor 1         Debra                                         McNeal                                  Case number (if known)
                 First Name          Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim

 5.7
       One Geico Plaza                                                       Last 4 digits of account number 8 5 3 3
       Nonpriority Creditor’s Name
                                                                                                                                         $             1,796.38

       Number          Street                                                When was the debt incurred?          2018
       Bethesda                                    MD         20810          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Past Due Auto Insurance

 5.8
       Silver Script                                                         Last 4 digits of account number 2 4 1 8
       Nonpriority Creditor’s Name
                                                                                                                                         $               67.51
       POBOX           504849
       Number          Street                                                When was the debt incurred?          2019

       St Louis                                    MO         63150          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify over due premiums

 5.9
       KOHLS                                                                 Last 4 digits of account number 1 0 7 8
       Nonpriority Creditor’s Name
                                                                                                                                         $              322.62
       POBOX           3084
       Number          Street                                                When was the debt incurred?          2019

       Milwaukee                                   WI         53201          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                        Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Credit card


Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                    page   7 of 23




              19-12954-aih           Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 27 of 83
Debtor 1         Debra                                          McNeal                                  Case number (if known)
                 First Name           Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                    Total claim

 5.8
       Verizon                                                                Last 4 digits of account number 6 4 4 0
       Nonpriority Creditor’s Name
                                                                                                                                          $             1,805.00
       POBOX          26055
       Number          Street                                                 When was the debt incurred?          2012

       Minneapolis                                  MN         55426          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code
                                                                                apply.

       Who incurred the debt? Check one.                                          Contingent
        Debtor 1 only                                                            Unliquidated
        Debtor 2 only                                                            Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                              Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                  Student loans
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
        No                                                                       Debts to pension or profit-sharing plans, and other
        Yes                                                                       similar debts
                                                                                  Other. Specify Phone bill

 5.9
       Sprint                                                                 Last 4 digits of account number 1 5 0 6
       Nonpriority Creditor’s Name
                                                                                                                                          $              483.00
       8014           BayBerry Rd
       Number          Street                                                 When was the debt incurred?          2011

       Jacksnville                                  FL         32256          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code
                                                                                apply.

       Who incurred the debt? Check one.                                          Contingent
        Debtor 1 only                                                            Unliquidated
        Debtor 2 only                                                            Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                              Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                  Student loans
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
        No                                                                       Debts to pension or profit-sharing plans, and other
        Yes                                                                       similar debts
                                                                                  Other. Specify Phone bill

 5.9
       ODHS Summitt                                                           Last 4 digits of account number 5 2 3 1
       Nonpriority Creditor’s Name
                                                                                                                                          $          12,819.00
       175            South Main St
       Number          Street                                                 When was the debt incurred?          2003

       Akron                                        OH         44308          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code
                                                                                apply.

       Who incurred the debt? Check one.                                          Contingent
        Debtor 1 only                                                            Unliquidated
        Debtor 2 only                                                            Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                              Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                         Student loans
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
        No                                                                       Debts to pension or profit-sharing plans, and other
        Yes                                                                       similar debts
                                                                                  Other. Specify credit card


Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                    page   8 of 23




              19-12954-aih            Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 28 of 83
Debtor 1         Debra                                         McNeal                                  Case number (if known)
                 First Name          Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim

 6.0
       SYNCB/Walmart                                                         Last 4 digits of account number 3 2 2 0
       Nonpriority Creditor’s Name
                                                                                                                                         $              448.00
       POBOX          965024
       Number          Street                                                When was the debt incurred?          2016

       Orlando                                     FL         32896          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Credit card

 6.1
       Rise/ECS                                                              Last 4 digits of account number 5 2 x x
       Nonpriority Creditor’s Name
                                                                                                                                         $             2,115.00
       4150           International PLZ S
       Number          Street                                                When was the debt incurred?          2018

       FT Worth                                    TX         76109          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Credit

 6.2
       Common Wealth Financial                                               Last 4 digits of account number 6 6 4 6
       Nonpriority Creditor’s Name
                                                                                                                                         $              510.00
       245            Main St
       Number          Street                                                When was the debt incurred?          2018

       Dickson City                                PA         18519          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                        Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Medical


Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                    page   9 of 23




              19-12954-aih           Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 29 of 83
Debtor 1         Debra                                         McNeal                                  Case number (if known)
                 First Name          Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim

 6.2
       SummerBay Condominium                                                 Last 4 digits of account number 2 2 8 5
       Nonpriority Creditor’s Name
                                                                                                                                         $             329.45
       PO BOX         29352
       Number          Street                                                When was the debt incurred?          2016

       Phoenix                                     AZ         85038          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Timeshare fees

 6.3
       SWISS COLONY/GRANDPOINT                                               Last 4 digits of account number 0 0 5 9
       Nonpriority Creditor’s Name
                                                                                                                                         $             110.00
       1112           7TH AVE
       Number          Street                                                When was the debt incurred?          2011

       Moroe                                       WI         53566          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify credit card

 6.2
       Halladays Harvest Barn                                                Last 4 digits of account number
       Nonpriority Creditor’s Name
                                                                                                                                         $             253.94
       6              Webb Terrace
       Number          Street                                                When was the debt incurred?          2018

       Bellows Falls                               VT         05101          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                        Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Credit card


Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                page   10 of    23




              19-12954-aih           Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 30 of 83
Debtor 1         Debra                                           McNeal                                  Case number (if known)
                 First Name            Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                     Total claim

 6.3
       Verizon                                                                 Last 4 digits of account number 0 0 0 1
       Nonpriority Creditor’s Name
                                                                                                                                           $              605.32
       POBOX          408
       Number          Street                                                  When was the debt incurred?          2019

       Newark                                        NJ         07101          As of the date you file, the claim is: Check all that
       City                                          State      ZIP Code
                                                                                 apply.

       Who incurred the debt? Check one.                                           Contingent
        Debtor 1 only                                                             Unliquidated
        Debtor 2 only                                                             Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                               Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                   Student loans
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                              divorce that you did not report as priority claims
        No                                                                        Debts to pension or profit-sharing plans, and other
        Yes                                                                        similar debts
                                                                                   Other. Specify Phone bill

 6.4
       WellsFargo                                                              Last 4 digits of account number 1 1 7 9
       Nonpriority Creditor’s Name
                                                                                                                                           $             1,278.00
       7711           Plantation Rd.
       Number          Street                                                  When was the debt incurred?          2008

       Roanoke                                       VA         24019          As of the date you file, the claim is: Check all that
       City                                          State      ZIP Code
                                                                                 apply.

       Who incurred the debt? Check one.                                           Contingent
        Debtor 1 only                                                             Unliquidated
        Debtor 2 only                                                             Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                               Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                   Student loans
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                              divorce that you did not report as priority claims
        No                                                                        Debts to pension or profit-sharing plans, and other
        Yes                                                                        similar debts
                                                                                   Other. Specify Credit card

 6.4
       Lake Health                                                             Last 4 digits of account number 3 4 2 3
       Nonpriority Creditor’s Name
                                                                                                                                           $               21.36
       POBOX          781389
       Number          Street                                                  When was the debt incurred?          2018

       Detroit                                       MI         48278          As of the date you file, the claim is: Check all that
       City                                          State      ZIP Code
                                                                                 apply.

       Who incurred the debt? Check one.                                           Contingent
        Debtor 1 only                                                             Unliquidated
        Debtor 2 only                                                             Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                               Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                          Student loans
                                                                                   Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                              divorce that you did not report as priority claims
        No                                                                        Debts to pension or profit-sharing plans, and other
        Yes                                                                        similar debts
                                                                                   Other. Specify Medical


Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                page   11 of      23




              19-12954-aih             Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 31 of 83
Debtor 1         Debra                                         McNeal                                  Case number (if known)
                 First Name          Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim

 6.5
       NiSource                                                              Last 4 digits of account number 0 0 0 8
       Nonpriority Creditor’s Name
                                                                                                                                         $              95.22
       POBOX          13013
       Number          Street                                                When was the debt incurred?          2001

       Merrillville                                IN         46411          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Utility bill

 6.5
       Time Warner Cable                                                     Last 4 digits of account number 9 8 0 3
       Nonpriority Creditor’s Name
                                                                                                                                         $             131.53
       5520           Whipple Ave
       Number          Street                                                When was the debt incurred?          2007

       N. Canton                                   OH         44720          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify

 6.6
       All Auto Insurance/ Progressive                                       Last 4 digits of account number 1 2 6 0
       Nonpriority Creditor’s Name
                                                                                                                                         $             704.97
       5706           Turney Rd # 307
       Number          Street                                                When was the debt incurred?          2009

       Garfield Hts                                OH         44125          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                        Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Auto ins.


Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                page   12 of    23




              19-12954-aih           Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 32 of 83
Debtor 1         Debra                                         McNeal                                  Case number (if known)
                 First Name          Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim

 6.7
       UHLSF Patient Pay                                                     Last 4 digits of account number 2 9 6 6
       Nonpriority Creditor’s Name
                                                                                                                                         $               22.94
       POBOX          772151
       Number          Street                                                When was the debt incurred?          2018

       Detroit                                     MI         48277          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Medical

 6.6
       Illuminating Company                                                  Last 4 digits of account number
       Nonpriority Creditor’s Name
                                                                                                                                         $             5,000.00
       POBOX          3687
       Number          Street                                                When was the debt incurred?          2019

       Akron                                       OH         44309          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                 Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Electric bill

 6.7
       Chase Bank                                                            Last 4 digits of account number 6 2 0 5
       Nonpriority Creditor’s Name
                                                                                                                                         $
       POBOX          659732
       Number          Street                                                When was the debt incurred?

       San Antonio                                 TX         78265          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code
                                                                               apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                        Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify


Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                page   13 of      23




              19-12954-aih           Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 33 of 83
Debtor 1         Debra                                          McNeal                                  Case number (if known)
                 First Name           Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                    Total claim

 6.8
       Chase Bank                                                             Last 4 digits of account number 9 6 9 5
       Nonpriority Creditor’s Name
                                                                                                                                          $
       POBOX          659732
       Number          Street                                                 When was the debt incurred?

       San Antonio                                  TX         78265          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code         apply.

       Who incurred the debt? Check one.                                          Contingent
        Debtor 1 only                                                            Unliquidated
        Debtor 2 only                                                            Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                              Type of NONPRIORITY unsecured claim:
                                                                                  Student loans
             Check if this claim is for a community debt
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
        No                                                                       Debts to pension or profit-sharing plans, and other
        Yes                                                                       similar debts
                                                                                  Other. Specify credit card

 6.9
       Progressive Leasing                                                    Last 4 digits of account number 6 3 9 9
       Nonpriority Creditor’s Name
                                                                                                                                          $
       256            West Data Dr.
       Number          Street                                                 When was the debt incurred?

       Draper                                       UT         84020          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code         apply.

       Who incurred the debt? Check one.                                          Contingent
        Debtor 1 only                                                            Unliquidated
        Debtor 2 only                                                            Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                              Type of NONPRIORITY unsecured claim:
                                                                                  Student loans
             Check if this claim is for a community debt
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
        No                                                                       Debts to pension or profit-sharing plans, and other
        Yes                                                                       similar debts
                                                                                  Other. Specify credit card

 7.0
       Target Finance                                                         Last 4 digits of account number 2 8 4 1
       Nonpriority Creditor’s Name
                                                                                                                                          $             100.00
       4720           E. Cotton Gin Loop Ste 135
       Number          Street                                                 When was the debt incurred?         2/2018

       Phoenix                                      AZ 85040                  As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code
                                                                                apply.

       Who incurred the debt? Check one.                                          Contingent
        Debtor 1 only                                                            Unliquidated
        Debtor 2 only                                                            Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                              Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                         Student loans
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
        No                                                                       Debts to pension or profit-sharing plans, and other
        Yes                                                                       similar debts
                                                                                  Other. Specify Credit card


Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                page   14 of    23




              19-12954-aih            Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 34 of 83
Debtor 1         Debra                                          McNeal                                  Case number (if known)
                 First Name           Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                    Total claim

 7.1
       Venmo                                                                  Last 4 digits of account number 7 9 1 5
       Nonpriority Creditor’s Name
                                                                                                                                          $             250.00
       2211           NorthFirst St
       Number          Street                                                 When was the debt incurred?          2018

       San Jose                                     CA         95131          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code
                                                                                apply.

       Who incurred the debt? Check one.                                          Contingent
        Debtor 1 only                                                            Unliquidated
        Debtor 2 only                                                            Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                              Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                  Student loans
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
        No                                                                       Debts to pension or profit-sharing plans, and other
        Yes                                                                       similar debts
                                                                                  Other. Specify Credit card

 7.2
       Opportunity Financial                                                  Last 4 digits of account number 0 5 2
       Nonpriority Creditor’s Name
                                                                                                                                          $             200.00
       266
       Number          Street                                                 When was the debt incurred?          2016

       Henderson                                    NV         89052          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code
                                                                                apply.

       Who incurred the debt? Check one.                                          Contingent
        Debtor 1 only                                                            Unliquidated
        Debtor 2 only                                                            Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                              Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt
                                                                                  Student loans
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
        No                                                                       Debts to pension or profit-sharing plans, and other
        Yes                                                                       similar debts
                                                                                  Other. Specify credit card

 7.3
       Sentral Finance LLC                                                    Last 4 digits of account number 5 3 7 6
       Nonpriority Creditor’s Name
                                                                                                                                          $             300.00
       84             Villa Rd
       Number          Street                                                 When was the debt incurred?          2016

       Greenville                                   SC         29615          As of the date you file, the claim is: Check all that
       City                                         State      ZIP Code
                                                                                apply.

       Who incurred the debt? Check one.                                          Contingent
        Debtor 1 only                                                            Unliquidated
        Debtor 2 only                                                            Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                              Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                         Student loans
                                                                                  Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                             divorce that you did not report as priority claims
        No                                                                       Debts to pension or profit-sharing plans, and other
        Yes                                                                       similar debts
                                                                                  Other. Specify


Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                page   15 of    23




              19-12954-aih            Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 35 of 83
Debtor 1       Debra                                        McNeal                                  Case number (if known)
               First Name          Middle Name              Last Name


Part 2:       Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                Total claim



     Nonpriority Creditor’s Name                                          Last 4 digits of account number
                                                                                                                                      $

     Number          Street                                               When was the debt incurred?

                                                                          As of the date you file, the claim is: Check all that
     City                                        State     ZIP Code
                                                                            apply.

     Who incurred the debt? Check one.                                        Contingent
      Debtor 1 only                                                          Unliquidated
      Debtor 2 only                                                          Disputed
      Debtor 1 and Debtor 2 only
      At least one of the debtors and another                            Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community debt                       Student loans
                                                                              Obligations arising out of a separation agreement or
     Is the claim subject to offset?                                           divorce that you did not report as priority claims
      No                                                                     Debts to pension or profit-sharing plans, and other
      Yes                                                                     similar debts
                                                                              Other. Specify


     Nonpriority Creditor’s Name                                          Last 4 digits of account number
                                                                                                                                      $

     Number          Street                                               When was the debt incurred?

                                                                          As of the date you file, the claim is: Check all that
     City                                        State     ZIP Code
                                                                            apply.

     Who incurred the debt? Check one.                                        Contingent
      Debtor 1 only                                                          Unliquidated
      Debtor 2 only                                                          Disputed
      Debtor 1 and Debtor 2 only
      At least one of the debtors and another                            Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community debt                       Student loans
                                                                              Obligations arising out of a separation agreement or
     Is the claim subject to offset?                                           divorce that you did not report as priority claims
      No                                                                     Debts to pension or profit-sharing plans, and other
      Yes                                                                     similar debts
                                                                              Other. Specify


     Nonpriority Creditor’s Name                                          Last 4 digits of account number
                                                                                                                                      $

     Number          Street                                               When was the debt incurred?

     City                                        State     ZIP Code       As of the date you file, the claim is: Check all that
                                                                            apply.
     Who incurred the debt? Check one.                                        Contingent
      Debtor 1 only                                                          Unliquidated
      Debtor 2 only                                                          Disputed
      Debtor 1 and Debtor 2 only
      At least one of the debtors and another                            Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community debt                       Student loans
                                                                              Obligations arising out of a separation agreement or
     Is the claim subject to offset?                                           divorce that you did not report as priority claims
      No                                                                     Debts to pension or profit-sharing plans, and other
      Yes
                                                                               similar debts
                                                                              Other. Specify


Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                page   16 of   23




            19-12954-aih           Doc 1          FILED 05/12/19          ENTERED 05/12/19 10:15:51                          Page 36 of 83
Debtor 1         Debra                                         McNeal                                  Case number (if known)
                 First Name          Middle Name               Last Name


Part 2:         Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim

 7.4
       Paypal                                                                Last 4 digits of account number
       Nonpriority Creditor’s Name
                                                                                                                                         $             150.00
       2211           N. 1st St
       Number          Street                                                When was the debt incurred?

       San Jose                                    CA         95131          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code         apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:
                                                                                 Student loans
             Check if this claim is for a community debt
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify Credit card

 7.
       Ebay                                                                  Last 4 digits of account number
       Nonpriority Creditor’s Name
                                                                                                                                         $             250.00
       2025           Hamilton Ave
       Number          Street                                                When was the debt incurred?

       San Jose                                    CA         95125          As of the date you file, the claim is: Check all that
       City                                        State      ZIP Code         apply.

       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:
                                                                                 Student loans
             Check if this claim is for a community debt
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes                                                                      similar debts
                                                                                 Other. Specify credit card


       Nonpriority Creditor’s Name                                           Last 4 digits of account number
                                                                                                                                         $

       Number          Street                                                When was the debt incurred?

       City                                        State      ZIP Code       As of the date you file, the claim is: Check all that
                                                                               apply.
       Who incurred the debt? Check one.                                         Contingent
        Debtor 1 only                                                           Unliquidated
        Debtor 2 only                                                           Disputed
        Debtor 1 and Debtor 2 only
        At least one of the debtors and another                             Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community debt                        Student loans
                                                                                 Obligations arising out of a separation agreement or
       Is the claim subject to offset?                                            divorce that you did not report as priority claims
        No                                                                      Debts to pension or profit-sharing plans, and other
        Yes
                                                                                  similar debts
                                                                                 Other. Specify


Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                page   17 of    23




              19-12954-aih           Doc 1          FILED 05/12/19           ENTERED 05/12/19 10:15:51                          Page 37 of 83
Debtor 1       Debra                                            McNeal                                 Case number (if known)
               First Name         Middle Name                   Last Name

Part 3:       List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a
   collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the
   collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional
   creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

     Radius                                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                            Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     POBOX          390846
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Minneapolis                           MN              55439
     City                                   State          ZIP Code
                                                                            Last 4 digits of account number 7 4 4 6

     Jefferson Capital Systems                                              On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                            Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     PO BOX         772813
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Chicago                               IL              IL
     City                                   State          ZIP Code
                                                                            Last 4 digits of account number 5 4 5 0


     Client Services Inc.                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                            Line    of (Check one):          Part 1: Creditors with Priority Unsecured
     3451           Harry S. Truman                                                                           Claims
     Number         Street

     Blvd
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     St. Charles                           MO              63301            Last 4 digits of account number 9 9 5 5
     City                                   State          ZIP Code


     Synchrony Bank                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                            Line    of (Check one):          Part 1: Creditors with Priority Unsecured
     POBOX          965022                                                                                    Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Orlando                               FL              32896            Last 4 digits of account number 4 4 6 8
     City                                   State          ZIP Code


     Debit Recovery Solutions Of Ohio                                       On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                            Line    of (Check one):          Part 1: Creditors with Priority Unsecured
     POBOX          1307                                                                                      Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Mansfield                             OH              44901            Last 4 digits of account number 5 9 0 8
     City                                   State          ZIP Code


     FBCS                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                            Line    of (Check one):          Part 1: Creditors with Priority Unsecured
     330            S. Warminister Rd Suite 353                                                               Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Hatboro                               PA              19040            Last 4 digits of account number 4 8 7 0
     City                                   State          ZIP Code


     CBCS                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                            Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     POBOX          2589
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Columbus                              OH              43216
     City                                   State          ZIP Code         Last 4 digits of account number 9 7 8 6

Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                    page    18 of       23




            19-12954-aih           Doc 1        FILED 05/12/19                ENTERED 05/12/19 10:15:51                         Page 38 of 83
Debtor 1       Debra                                           McNeal                                  Case number (if known)
               First Name           Middle Name                Last Name

Part 3:       List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a
   collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the
   collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional
   creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

     Midland Credit                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                           Line    of (Check one):            Part 1: Creditors with Priority Unsecured
     2365           Northside Dr. Suite 300
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     San Diego                                CA             92108
     City                                     State          ZIP Code
                                                                           Last 4 digits of account number 6 8 6 1

     First Federal Credit Control                                          On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                           Line    of (Check one):            Part 1: Creditors with Priority Unsecured
     24700          Chagrin Blvd. Suite 205
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Cleveland                                OH             OH
     City                                     State          ZIP Code
                                                                           Last 4 digits of account number 4 2 6 6


     Enhanced Recovery                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                           Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     POBOX          57547                                                                                     Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Jacksonville                             FL             32241         Last 4 digits of account number 7 3 9 4
     City                                     State          ZIP Code


     Revenue Group                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                           Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     4780           Hinckley Industrial PKWY                                                                  Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Cleveland                                OH             44109         Last 4 digits of account number 5 7 4 7
     City                                     State          ZIP Code


     Revenue Group                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                           Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     4780           Hinckley Industrial PKWY                                                                  Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Cleveland                                OH             44109         Last 4 digits of account number 4 3 9 6
     City                                     State          ZIP Code


     Enhanced Recovery                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                           Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     POBOX          57547                                                                                     Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Jacksonville                             FL             32241         Last 4 digits of account number 4 1 0 4
     City                                     State          ZIP Code


     First Premiere Bank                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                           Line    of (Check one):            Part 1: Creditors with Priority Unsecured
     601            S Minnesota Ave
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Sioux Falls                              SD             57104
     City                                     State          ZIP Code      Last 4 digits of account number 4 1 0 1

Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                  page    19 of       23




            19-12954-aih            Doc 1          FILED 05/12/19            ENTERED 05/12/19 10:15:51                          Page 39 of 83
Debtor 1       Debra                                           McNeal                                  Case number (if known)
               First Name           Middle Name                Last Name

Part 3:       List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a
   collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the
   collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional
   creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

     GrandPointe                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                           Line    of (Check one):            Part 1: Creditors with Priority Unsecured
     1112           7th Ave
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Monroe                                   WI             53566
     City                                     State          ZIP Code
                                                                           Last 4 digits of account number 0 0 5 9

     Prompt Recovery Services                                              On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                           Line    of (Check one):            Part 1: Creditors with Priority Unsecured
     9347           Ravenna Rd Suite G
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Twinsburgh                               OH             OH
     City                                     State          ZIP Code
                                                                           Last 4 digits of account number 0 0 4 6


     Prompt Recovery Services                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                           Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     9347           Ravenna Rd Suite G                                                                        Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Twinsburgh                               OH             44087         Last 4 digits of account number 0 0 7 4
     City                                     State          ZIP Code


     First Federal Credit Control                                          On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                           Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     24700          Chagrin Blvd. Suite 205                                                                   Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Cleveland                                OH             44122         Last 4 digits of account number 3 0 2 5
     City                                     State          ZIP Code


     Integrity Solutions Services                                          On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                           Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     POBOX          1898                                                                                      Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Saint Charles                            MO             63302         Last 4 digits of account number 4 5 0 9
     City                                     State          ZIP Code


     West Asset Managemnet                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                           Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     POBOX          790113                                                                                    Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     St Louis                                 MO             63179         Last 4 digits of account number
     City                                     State          ZIP Code


     Progressive Financial Services                                        On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                           Line    of (Check one):            Part 1: Creditors with Priority Unsecured
     1209           4th Ave South
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Nashville                                TN             37210
     City                                     State          ZIP Code      Last 4 digits of account number

Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                  page    20 of       23




            19-12954-aih            Doc 1          FILED 05/12/19            ENTERED 05/12/19 10:15:51                          Page 40 of 83
Debtor 1       Debra                                            McNeal                                 Case number (if known)
               First Name         Middle Name                   Last Name

Part 3:       List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a
   collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the
   collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional
   creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

     NCO Financial Systems                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                            Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     POBOX          8529
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Philedelphia                          PA              19101
     City                                   State          ZIP Code
                                                                            Last 4 digits of account number 7 0 1 4

     COMED                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                            Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
     Chicago                               IL              IL                                                 Claims
     City                                   State          ZIP Code
                                                                            Last 4 digits of account number 7 0 1 4


     NICOR                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                            Line    of (Check one):          Part 1: Creditors with Priority Unsecured
     POBOX          310                                                                                       Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Aurora                                IL              60507            Last 4 digits of account number 5 3 8 0
     City                                   State          ZIP Code


     NorthShore Collections Agency                                          On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                            Line    of (Check one):          Part 1: Creditors with Priority Unsecured
     POBOX          9205                                                                                      Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Old BethPAge                          NY              11804            Last 4 digits of account number 5 7 0 1
     City                                   State          ZIP Code


     Convergent                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                            Line    of (Check one):          Part 1: Creditors with Priority Unsecured
     800            SW 39th St/ POBOX 9004                                                                    Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Renton                                WA              98507            Last 4 digits of account number 1 2 4 7
     City                                   State          ZIP Code


     Revenue Group                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                            Line    of (Check one):          Part 1: Creditors with Priority Unsecured
     POBOX          93983                                                                                     Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Cleveland                             OH              44101            Last 4 digits of account number 2 3 0 1
     City                                   State          ZIP Code


     Aqua                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                            Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     POBOX          702
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Philedelphia                          PA              19176
     City                                   State          ZIP Code         Last 4 digits of account number

Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                    page    21 of       23




            19-12954-aih           Doc 1        FILED 05/12/19                ENTERED 05/12/19 10:15:51                         Page 41 of 83
Debtor 1       Debra                                           McNeal                                  Case number (if known)
               First Name           Middle Name                Last Name

Part 3:       List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a
   collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the
   collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional
   creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

     Revenue Group                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                           Line    of (Check one):            Part 1: Creditors with Priority Unsecured
     POBOX          93983
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Cleveland                               OH              44101
     City                                     State          ZIP Code
                                                                           Last 4 digits of account number 5 7 4 7

     First Federal Credit Control                                          On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                                                        
     Name
                                                                           Line    of (Check one):            Part 1: Creditors with Priority Unsecured
     24700          Chagrin Blvd
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Cleveland                               OH              OH
     City                                     State          ZIP Code
                                                                           Last 4 digits of account number L 0 0 2


     Debt Recovery Solutions                                               On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                           Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     POBOX          1307                                                                                      Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Mansfield                               OH              44901         Last 4 digits of account number 5 9 0 8
     City                                     State          ZIP Code


     Synchrony Bank                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                           Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     POBOX          965022                                                                                    Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Orlando                                 FL              32896         Last 4 digits of account number 4 4 6 8
     City                                     State          ZIP Code


     Client Services                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                           Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     3451           Harry S Truman                                                                            Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     St Charles                              MO              63301         Last 4 digits of account number 9 9 5 5
     City                                     State          ZIP Code


     Spectrum                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                           Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     1600           Dublin Rd                                                                                 Claims
     Number         Street
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Columbus                                OH              43215         Last 4 digits of account number 8 3 0 4
     City                                     State          ZIP Code

                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
     Name
                                                                           Line    of (Check one):           Part 1: Creditors with Priority Unsecured
     Number         Street                                                                                    Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     City                                     State          ZIP Code
                                                                           Last 4 digits of account number

Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                  page    22 of       23




            19-12954-aih            Doc 1         FILED 05/12/19             ENTERED 05/12/19 10:15:51                          Page 42 of 83
Debtor 1       Debra                                        McNeal                                 Case number (if known)
               First Name           Middle Name             Last Name



Part 4:     Add the Amounts for Each Type of Unsecured Claim


1. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
   Add the amounts for each type of unsecured claim.




                                                                                     Total claim


                   6a. Domestic support obligations                            6a.
Total claims                                                                          $                        0.00
from Part 1
                   6b. Taxes and certain other debts you owe the
                       government                                              6b.    $                   4,794.00

                   6c. Claims for death or personal injury while you
                       were intoxicated                                        6c.
                                                                                      $                        0.00

                   6d. Other. Add all other priority unsecured claims.
                       Write that amount here.                                 6d.
                                                                                     +$                        0.00


                   6e. Total. Add lines 6a through 6d.                         6e.
                                                                                      $                   4,794.00



                                                                                     Total claim

                   6f. Student loans                                           6f.
Total claims                                                                          $                        0.00
from Part 2
                   6g. Obligations arising out of a separation agreement
                       or divorce that you did not report as priority
                       claims                                                  6g.    $                        0.00
                   6h. Debts to pension or profit-sharing plans, and
                       other similar debts                                     6h.    $                        0.00

                   6i. Other. Add all other nonpriority unsecured claims.
                       Write that amount here.                                 6i.   +$                  43,270.52


                   6j. Total. Add lines 6f through 6i.                         6j.
                                                                                      $                  43,270.52




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                              page   23 of   23



           19-12954-aih             Doc 1         FILED 05/12/19            ENTERED 05/12/19 10:15:51                       Page 43 of 83
Fill in this information to identify your case:


  Debtor 1              Debra                                           McNeal
                        First Name             Middle Name              Last Name


  Debtor 2              Charles                                         McNeal
  (Spouse, if filing)   First Name             Middle Name              Last Name


  United States Bankruptcy Court for the: Northern                      District of   Ohio
  Case number
   (If known)
                                                                                                                     Check if this is an amended filing.

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                          12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
             No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
   example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
   unexpired leases.

      Person or company with whom you have the contract or lease                                   State what the contract or lease is for

2.1
         Name


         Number             Street


         City                              State     ZIP Code

2.2
         Name


         Number             Street


         City                              State     ZIP Code

2.3
         Name


         Number             Street


         City                              State     ZIP Code

2.4
         Name


         Number             Street


         City                              State     ZIP Code

2.5
         Name


         Number             Street


         City                              State     ZIP Code


Official Form 106G                                    Schedule G: Executory Contracts and Unexpired Leases                                             page 1 of   1




                  19-12954-aih          Doc 1          FILED 05/12/19                   ENTERED 05/12/19 10:15:51                   Page 44 of 83
Fill in this information to identify your case:


 Debtor 1               Debra                                                    McNeal
                        First Name                   Middle Name                 Last Name


 Debtor 2               Charles                                                  McNeal
 (Spouse, if filing)    First Name                   Middle Name                 Last Name


 United States Bankruptcy Court for the: Northern                                District of   Ohio
 Case number
  (If known)
                                                                                                                                  Check if this is an amended filing.

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                          12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
              No
              Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
              No. Go to line 3.
              Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                      No
                      Yes. In which community state or territory did you live?                . Fill in the name and current address of that person.


                       Name of your spouse, former spouse, or legal equivalent


                       Number          Street


                       City                                State    ZIP Code
 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
      shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
      Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
      Schedule E/F, or Schedule G to fill out Column 2.
            Column 1: Your codebtor                                                                                       Column 2: The creditor to whom you owe the debt
                                                                                                                          Check all schedules that apply:
3.1

          Name
                                                                                                                               Schedule D, line
                                                                                                                               Schedule E/F, line
          Number              Street                                                                                           Schedule G, line

          City                                    State      ZIP Code
3.2

          Name
                                                                                                                               Schedule D, line
                                                                                                                               Schedule E/F, line
          Number              Street                                                                                           Schedule G, line

          City                                    State      ZIP Code
3.3

          Name
                                                                                                                               Schedule D, line
                                                                                                                               Schedule E/F, line
          Number              Street                                                                                           Schedule G, line

          City                                    State      ZIP Code

Official Form 106H                                                        Schedule H: Your Codebtors                                                         page 1 of   1




               19-12954-aih                     Doc 1      FILED 05/12/19                       ENTERED 05/12/19 10:15:51                        Page 45 of 83
Fill in this information to identify your case:


 Debtor 1              Debra                                        McNeal
                       First Name             Middle Name           Last Name


 Debtor 2              Charles                                      McNeal
 (Spouse, if filing)   First Name             Middle Name           Last Name


 United States Bankruptcy Court for the: Northern                   District of   Ohio
 Case number
     (If known)                                                                                                        Check if this is:
                                                                                                                              An amended filing
                                                                                                                              A supplement showing post-petition chapter 13
                                                                                                                               income as of the following date:

Official Form 106I                                                                                                             MM / DD / YYYY


Schedule I: Your Income                                                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:
                   Describe Employment

                                                                         Debtor 1                                                      Debtor 2 or non-filing spouse
     If you have more than one
     job, attach a separate page
                                     Employment status
                                                                          Employed                                                       Employed
     with information about
     additional employers.                                                Not employed                                                   Not employed

     Include part-time, seasonal,
     or self-employed work.
                                     Occupation                     SSDI                                                          Technician
     Occupation may Include
     student or homemaker, if it
     applies                         Employer’s name                                                                              Multiband
                                     Employer’s address                                                                           1210 Kelly Ave
                                                                    Number         Street                                         Number       Street




                                                                                                                                  Akron OH 44306
                                                                    City                         State      ZIP Code              City                     State   ZIP Code

                                     How long employed there?                                                                     10 years



Part 2:            Give Details About Monthly Income

     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
     spouse unless you are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you
     need more space, attach a separate sheet to this form.
                                                                                                                                      For Debtor 2 or
                                                                                                         For Debtor 1
                                                                                                                                      non-filing spouse
2.      List monthly gross wages, salary, and commissions (before all
        payroll deductions). If not paid monthly, calculate what the monthly wage
        would be.                                                                           2.    $                0.00           $             3,027.26

3.      Estimate and list monthly overtime pay.                                             3. + $                 0.00       + $                       0.00


4.      Calculate gross income. Add line 2 + line 3.                                        4.    $                0.00           $             3,027.26




Official Form 106I                                                Schedule I: Your Income                                                                                 page 1




                  19-12954-aih        Doc 1         FILED 05/12/19                 ENTERED 05/12/19 10:15:51                                     Page 46 of 83
Debtor 1        Debra                                       McNeal                                         Case number (if known)
                First Name        Middle Name               Last Name



                                                                                                                    For Debtor 2 or
                                                                                            For Debtor 1
                                                                                                                    non-filing spouse

     Copy line 4 here                                                          ➔       4.    $              0.00      $        3,027.26

5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                5a.    $              0.00      $             356.50
     5b. Mandatory contributions for retirement plans                                 5b.    $              0.00      $               0.00
     5c. Voluntary contributions for retirement plans                                 5c.    $              0.00      $             234.49
     5d. Required repayments of retirement fund loans                                 5d.    $              0.00      $               0.00
     5e. Insurance                                                                    5e.    $              0.00      $             688.48
     5f.    Domestic support obligations                                              5f.    $              0.00      $               0.00
     5g. Union dues                                                                   5g.    $              0.00      $               0.00
     5h. Other deductions. Specify: ..                                                5h. +$                0.00    +$                0.00
6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g +5h         6.    $              0.00      $        1,279.47

7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.               7.    $              0.00      $        1,747.79

8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                       8a.    $              0.00      $               0.00
     8b. Interest and dividends                                                       8b.    $              0.00      $               0.00
     8c. Family support payments that you, a non-filing spouse, or a
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.                              8c.    $              0.00      $               0.00
     8d. Unemployment compensation                                                    8d.    $              0.00      $               0.00
     8e. Social Security                                                              8e.    $          885.50        $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if know) of any non-cash
            assistance that you receive, such as food stamps (benefits under the
            Supplemental Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                  8f.    $              0.00      $               0.00
     8g. Pension or retirement income                                                 8g.    $              0.00      $               0.00
     8h. Other monthly income. Specify: ..                                            8h. +$                0.00    +$                0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e +8f +8g +8h                9.    $          885.50        $               0.00

10. Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.        10.    $          885.50        $        1,747.79 = $          2,633.29

11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
     friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
     Specify:                                                                                                                          11. + $           0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
     Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data. If it applies.     12.   $       2,633.29
                                                                                                                                             Combined
                                                                                                                                             monthly income
13. Do you expect an increase or decrease within the year after you file this form?
    No.
          Yes. Explain:


Official Form 106I                                                Schedule I: Your Income                                                              page 2




           19-12954-aih            Doc 1        FILED 05/12/19                ENTERED 05/12/19 10:15:51                             Page 47 of 83
Fill in this information to identify your case:


 Debtor 1              Debra                                            McNeal
                       First Name             Middle Name               Last Name
                                                                                                                     Check if this is:
 Debtor 2              Charles                                          McNeal                                              An amended filing
 (Spouse, if filing)   First Name             Middle Name               Last Name
                                                                                                                            A supplement showing post-petition chapter 13
 United States Bankruptcy Court for the: Northern                       District of   Ohio                                   income as of the following date:

 Case number                                                                                                                   MM / DD / YYYY
     (If known)
                                                                                                                            A separate filing for Debtor 2 because
                                                                                                                             Debtor 2 maintains a separate household


Official Form 106J
Schedule J: Your Expenses                                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.
Part 1:            Describe Your Household

1. Is this a joint case?
     No. Go to line 2.
     Yes. Does Debtor 2 live in a separate household?
            No.
            Yes. Debtor 2 must file a separate Schedule J.
2. Do you have dependents                    No
       Do not list Debtor 1 and              Yes. Fill out this information for             Dependent’s relationship to
                                                                                             Debtor 1 or Debtor 2
                                                                                                                                         Dependent’s
                                                                                                                                         age
                                                                                                                                                       Does dependent live
                                                                                                                                                       with you?
       Debtor 2.                               each dependent
                                                                                                                                                           No
       Do not state the dependent’s
       names.
                                                                                                                                                           Yes
                                                                                                                                                           No
                                                                                                                                                           Yes
                                                                                                                                                           No
                                                                                                                                                           Yes
                                                                                                                                                           No
                                                                                                                                                           Yes
                                                                                                                                                           No
                                                                                                                                                           Yes

3. Do your expenses include                  No
   expenses of people other
   than yourself and your
                                             Yes.
   dependents?

Part 2:            Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form B 6I.)                                                           Your Expenses

4.      The rental or home ownership expenses for your residence. Include first mortgage
        payments and any rent for the ground or lot.                                                                            4. $                       1,095.00
        If not included on line 4:
        4a. Real estate taxes                                                                                                 4a. $                             0.00

        4b. Property, homeowner’s, or renter’s insurance                                                                      4b. $                             0.00

        4c. Home maintenance, repair, and upkeep expenses                                                                     4c. $                             0.00

        4d. Homeowner’s association or condominium dues                                                                       4d. $                             0.00

Official Form 106J                                                  Schedule J: Your Expenses                                                                          page 1




                  19-12954-aih        Doc 1          FILED 05/12/19                    ENTERED 05/12/19 10:15:51                              Page 48 of 83
Debtor 1        Debra                                       McNeal                          Case number (if known)
                First Name          Middle Name             Last Name


                                                                                                                     Your Expenses

5.     Additional mortgage payments for your residence, such as home equity loans.                    5. $                            0.00
6.     Utilities:

     6a. Electricity, heat, natural gas                                                              6a. $                       300.00

     6b. Water, sewer, garbage collection                                                            6b. $                           65.00

     6c. Telephone, cell phone, Internet, satellite, and cable services                              6c. $                       300.00

     6d. Other. Specify:      Monthly medications out of pocket                                      6d. $                           50.00

7.     Food and housekeeping supplies                                                                 7. $                       300.00

8.     Childcare and children’s educational costs                                                     8. $                            0.00

9.     Clothing, laundry, and dry cleaning                                                            9. $                            0.00

10. Personal care products and services                                                              10. $                       200.00

11. Medical and dental expenses                                                                      11. $                            0.00
12. Transportation. Include gas, maintenance, bus or train fare.
    Do not include car payments.                                                                     12. $                       100.00

13. Entertainment, clubs recreation, newspapers, magazines, and books                                13. $                            0.00

14. Charitable contributions and religious donations                                                 14. $                            0.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                          15a. $                            0.00

       15b. Health insurance                                                                        15b. $                            0.00

       15c. Vehicle insurance                                                                       15c. $                       100.00

       15d. Other insurance. Specify:                                                               15d. $                            0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                         16. $                            0.00
17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                              17a. $                       364.00

       17b. Car payments for Vehicle 2                                                              17b. $                            0.00
       17c. Other. Specify:                                                                         17c. $                            0.00

       17d. Other. Specify:                                                                         17d. $                            0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted
    from you pay on line 5, Schedule I, Your Income (Official Form B 6I).                            18. $                            0.00
19. Other payments you make to support others who do not live with you.
    Specify:                                                                                         19. $                            0.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income:

       20a. Mortgages on other property                                                             20a. $                            0.00

       20b. Real estate taxes                                                                       20b. $                            0.00

       20c. Property, homeowner’s, or renter’s insurance                                            20c. $                            0.00

       20d. Maintenance, repair, and upkeep expenses                                                20d. $                            0.00
       20e. Homeowner’s association or condominium dues                                             20e. $                            0.00




Official Form 106J                                              Schedule J: Your Expenses                                                    page 2




            19-12954-aih             Doc 1        FILED 05/12/19          ENTERED 05/12/19 10:15:51                  Page 49 of 83
Debtor 1      Debra                                      McNeal                                  Case number (if known)
              First Name             Middle Name         Last Name



21. Other. Specify:                                                                                         21. $                    0.00

22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                $                 2,874.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                       $                     0.00
    22c. Add lines 22a and 22b. The result is your monthly expenses.                                        22. $                 2,874.00

23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                    23a. $                 2,633.29
      23b. Copy your monthly expenses from line 22 above.                                                  23b. -$                2,874.00
      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                          23c. $                  -240.71


24. Do you expect an increase or decrease in your expenses within the year after you file this form?:

     For example, do you expect to finish paying for your car loan within the year or do you expect your
     mortgage payment to increase or decrease because of a modification in the terms of your mortgage?

          No.
          Yes.      Explain here:




Official Form 106J                                           Schedule J: Your Expenses                                                       page 3



           19-12954-aih              Doc 1         FILED 05/12/19        ENTERED 05/12/19 10:15:51                        Page 50 of 83
Fill in this information to identify your case:


 Debtor 1                Debra                                                       McNeal
                         First Name                   Middle Name                    Last Name


 Debtor 2                Charles                                                     McNeal
 (Spouse, if filing)     First Name                   Middle Name                    Last Name


 United States Bankruptcy Court for the: Northern                                    District of   Ohio
 Case number
  (If known)
                                                                                                                                               Check if this is an amended filing.



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:               Summarize Your Assets


                                                                                                                                                                        Your assets
                                                                                                                                                                        Value of what you own
 1. Schedule A/B: Property (Official Form 106A/B)
      1a. Copy line 55, Total real estate, from Schedule A/B........................................................................................................    $                  0.00

      1b. Copy line 62, Total personal property, from Schedule A/B .............................................................................................        $           8,130.00

      1c. Copy line 63, Total of all property on Schedule A/B .......................................................................................................
                                                                                                                                                                        $           8,130.00

 Part 2:               Summarize Your Liabilities


                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe
 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
      2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............                                       $    185,845.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
      3a. Copy           the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F .........................................
                                                                                                                                                                            $       4,794.00

      3b. Copy          the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ....................................
                                                                                                                                                                        +$         43,270.52


                                                                                                                                  Your total liabilities                    $    233,909.52


 Part 3:               Summarize Your Income and Expenses


 4. Schedule I: Your Income (Official Form 106I)
      Copy your combined monthly income from line 12 of Schedule I ........................................................................................                 $       2,633.29

 5. Schedule J: Your Expenses (Official Form 106J)
      Copy your monthly expenses from line 22, Column A, of Schedule J .................................................................................                    $       2,874.00




Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information                                                               page 1 of 2




                 19-12954-aih                  Doc 1          FILED 05/12/19                         ENTERED 05/12/19 10:15:51                                    Page 51 of 83
Debtor 1          Debra                                     McNeal                                     Case number (if known)
                  First Name       Middle Name              Last Name


 Part 4:       Answer These Questions for Administrative and Statistical Records

 6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes



 7. What kind of debt do you have?

            Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
           family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-10 for statistical purposes. 28 U.S.C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and
           submit this form to the court with your other schedules.



 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
    Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                            $         3,912.76




 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:



                                                                                                         Total claim


      From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                     $                 0.00


    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                            $             4,794.00


    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                  $                 0.00


    9d. Student loans. (Copy line 6f.)                                                                   $                 0.00

    9e. Obligations arising out of a separation agreement or divorce that you did not report as          $                 0.00
        priority claims. (Copy line 6g.)

    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$                  0.00


    9g. Total. Add lines 9a through 9f.                                                                  $             4,794.00




 Official Form 106Sum                Summary of Your Assets and Liabilities and Certain Statistical Information                                    page 2 of 2




            19-12954-aih            Doc 1        FILED 05/12/19              ENTERED 05/12/19 10:15:51                          Page 52 of 83
Fill in this information to identify your case:


 Debtor 1               Debra                                            McNeal
                        First Name            Middle Name                Last Name


 Debtor 2                Charles                                         McNeal
 (Spouse, if filing)    First Name            Middle Name                Last Name


 United States Bankruptcy Court for the: Northern                        District of   Ohio
 Case number
  (If known)
                                                                                                                                                     Check if this is an
                                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor’s Schedules                                                                                                                         12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

            No
            Yes. Name of person                                                              . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature
                                                                                                 (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that
   they are true and correct.




 /S/ Debra                  McNeal                                        /S/ Charles             McNeal
      Signature of Debtor 1                                              Signature of Debtor 2


      Date        4/12/2019                                              Date      4/12/2019
               MM / DD / YYYY                                                   MM / DD / YYYY




   Official Form 106Dec                                     Declaration About an Individual Debtor’s Schedules                                                        page 1



               19-12954-aih           Doc 1         FILED 05/12/19                      ENTERED 05/12/19 10:15:51                           Page 53 of 83
Fill in this information to identify your case:


 Debtor 1               Debra                                            McNeal
                        First Name             Middle Name               Last Name


 Debtor 2               Charles                                          McNeal
 (Spouse, if filing)    First Name             Middle Name               Last Name


 United States Bankruptcy Court for the: Northern                        District of   Ohio
 Case number
  (If known)
                                                                                                                                      Check if this is an
                                                                                                                                       amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                    04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.



 Part 1:               Give Details About Your Marital Status and Where You Lived Before


 1. What is your current marital status?

                 Married
                 Not married



 2. During the last 3 years, have you lived anywhere other than where you live now?

             No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

            Debtor 1:                                             Dates Debtor 1              Debtor 2:                                  Dates Debtor 2
                                                                  lived there                                                            lived there


                                                                                                  Same as Debtor 1                         Same as Debtor 1


                                                                  From                                                                  From
             Number            Street                                                             Number Street
                                                                  To                                                                    To




             City                         State ZIP Code                                          City                State ZIP Code


                                                                                                  Same as Debtor 1                         Same as Debtor 1


                                                                  From                                                                  From
             Number            Street                                                             Number Street
                                                                  To                                                                    To



             City                         State ZIP Code                                          City                State ZIP Code

 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
             No
             Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




 Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                            Page 1




                 19-12954-aih            Doc 1         FILED 05/12/19                    ENTERED 05/12/19 10:15:51              Page 54 of 83
Debtor 1        Debra                                            McNeal                                       Case number (if known)
                First Name             Middle Name               Last Name


 Part 2:       Explain the Sources of Your Income

 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, including part-time
    activities. If you are filing a joint case and you have income that you receive together, list it only once
    under Debtor 1.

          No
          Yes. Fill in the details.

                                                           Debtor 1                                               Debtor 2

                                                           Sources of income         Gross income                 Sources of income              Gross income
                                                           Check all that apply.     (before deductions and       Check all that apply.          (before deductions and
                                                                                     exclusions)                                                 exclusions)


           From January 1 of current year                    Wages,                                                 Wages,
           until the date you filed for                       commissions,                                            commissions,
           bankruptcy:                                        bonuses, tips          $                                bonuses, tips          $
                                                           Operating a                                              Operating a
                                                              business                                                business



           For last calendar year:                           Wages,                                                 Wages,
                                                              commissions,                                            commissions,
           (January 1 to December 31, 2018            )       bonuses, tips          $                                bonuses, tips          $
                                            YYYY
                                                           Operating a                                              Operating a
                                                              business                                                business



           For the calendar year before that:                Wages,                                                 Wages,
                                                              commissions,                                            commissions,
           (January 1 to December 31, 2017            )       bonuses, tips          $                                bonuses, tips          $
                                            YYYY
                                                           Operating a                                              Operating a
                                                              business                                                business

 5. Did you receive any other income during this year or the two previous calendar years?
    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
    unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
    gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
    List each source and the gross income from each source separately. Do not include income that you listed in line 4.
          No
          Yes. Fill in the details.
                                                           Debtor 1                                               Debtor 2

                                                           Sources of income         Gross income from            Sources of income           Gross income from
                                                           Describe below.           each source                  Describe below.             each source
                                                                                     (before deductions and                                   (before deductions and
                                                                                     exclusions)                                              exclusions)

                                                          SSDI                       $            3,540.00                                    $
           From January 1 of current year
           until the date you filed for                                              $                                                        $
           bankruptcy:
                                                                                     $                                                        $

                                                          SSDI                       $           10,626.00                                    $
           For last calendar year:
                                                                                     $                                                        $
           (January 1 to December 31, 2018            )
                                            YYYY
                                                                                     $                                                        $

                                                          SSDI                       $          10,626.00                                     $
           For the calendar year before that:
                                                                                     $                                                        $
           (January 1 to December 31, 2017            )
                                            YYYY
                                                                                     $                                                        $



 Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 2




           19-12954-aih                Doc 1         FILED 05/12/19                ENTERED 05/12/19 10:15:51                              Page 55 of 83
Debtor 1        Debra                                       McNeal                                       Case number (if known)
                First Name          Middle Name             Last Name




 Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy


 1. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

     No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                “incurred by an individual primarily for a personal, family, or household purpose.”
           During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                   No. Go to line 7.

                   Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and
                         the total amount you paid that creditor. Do not include payments for domestic support obligations,
                         such as child support and alimony. Also, do not include payments to an attorney for this bankruptcy
                         case.
           * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

     Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
           During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                   No. Go to line 7.

                   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid
                         that creditor. Do not include payments for domestic support obligations, such as child support and
                         alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                Dates of           Total amount paid         Amount you still owe     Was this payment for…
                                                                payment


            Flagship Credit Acceptance                       4/2019               $           1,576.00      $            18,925.00      Mortgage
            Creditor’s Name
                                                                                                                                        Car
                                                             3/2019
            3
            Number
                      Christy Dr Ste 201
                       Street
                                                                                                                                        Credit card
                                                                                                                                        Loan repayment
                                                             2/2019
                                                                                                                                        Suppliers or vendors

            ChaddsFord           PA               19317                                                                                 Other
            City                 State        ZIP Code



                                                                                  $           5,404.00      $          166,920.00       Mortgage
            Nationstar/ Mr. Cooper                           4/2019                                                                     Car
            Creditor’s Name
                                                                                                                                        Credit card
            8950      Cypress Waters Blvd                    3/2019                                                                     Loan repayment
            Number     Street
                                                                                                                                        Suppliers or vendors
                                                             2/2019
                                                                                                                                        Other

            Coppell              TX               75019
            City                 State        ZIP Code


                                                                                  $                         $                           Mortgage
                                                                                                                                        Car
            Creditor’s Name
                                                                                                                                        Credit card

            Number     Street
                                                                                                                                        Loan repayment
                                                                                                                                        Suppliers or vendors

                                                                                                                                        Other

            City                 State        ZIP Code




 Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3



           19-12954-aih               Doc 1         FILED 05/12/19          ENTERED 05/12/19 10:15:51                             Page 56 of 83
Debtor 1           Debra                                       McNeal                                     Case number (if known)
                   First Name       Middle Name                Last Name



 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any
    managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic
    support obligations, such as child support and alimony.

          No
          Yes. List all payments to an insider.
                                                                      Dates of     Total amount       Amount you         Reason for this payment
                                                                      payment      paid               still owe


                                                                                   $                  $
            Insider’s Name



            Number      Street




            City                          State    ZIP Code



                                                                                   $                  $
            Insider’s Name



            Number      Street




            City                          State    ZIP Code


 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
    benefited an insider?
    Include payments on debts guaranteed or cosigned by an insider.

          No
          Yes. List all payments that benefited an insider.
                                                                     Dates of          Total amount   Amount you         Reason for this payment
                                                                     payment           paid           still owe
                                                                                                                         Include creditor’s name


                                                                                   $                  $
            Insider’s Name



            Number      Street




            City                          State    ZIP Code




                                                                                   $                  $
            Insider’s Name



            Number      Street




            City                          State    ZIP Code




 Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 4



           19-12954-aih             Doc 1          FILED 05/12/19                ENTERED 05/12/19 10:15:51                         Page 57 of 83
Debtor 1        Debra                                            McNeal                                         Case number (if known)
                First Name             Middle Name               Last Name


 Part 4:       Identify Legal Actions, Repossessions, and Foreclosures
 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
    modifications, and contract disputes.

          No
          Yes. Fill in the details.

                                                            Nature of the case                     Court or agency                                   Status of the case



           Case title                                                                              Court Name
                                                                                                                                                           Pending
                                                                                                                                                           On appeal
                                                                                                   Number   Street                                         Concluded

           Case number
                                                                                                   City                        State     ZIP Code




           Case title                                                                              Court Name
                                                                                                                                                           Pending
                                                                                                                                                           On appeal

                                                                                                   Number   Street                                         Concluded

           Case number
                                                                                                   City                        State     ZIP Code



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

          No.     Go to line 11.
          Yes.    Fill in the information below.

                                                                      Describe the property                                      Date               Value of the property



                                                                                                                                                    $
                  Creditor’s Name



                  Number     Street                                   Explain what happened

                                                                            Property was repossessed.
                                                                            Property was foreclosed.
                                                                            Property was garnished.
                  City                        State   ZIP Code              Property was attached, seized, or levied.

                                                                      Describe the property                                      Date               Value of the property



                                                                                                                                                    $
                  Creditor’s Name



                  Number     Street

                                                                      Explain what happened

                                                                            Property was repossessed.
                                                                            Property was foreclosed.
                  City                        State   ZIP Code              Property was garnished.
                                                                            Property was attached, seized, or levied.




  Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 5



           19-12954-aih                Doc 1          FILED 05/12/19                ENTERED 05/12/19 10:15:51                             Page 58 of 83
Debtor 1            Debra                                          McNeal                                  Case number (if known)
                    First Name          Middle Name                Last Name



11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from
    your accounts or refuse to make a payment because you owed a debt?
          No
          Yes. Fill in the details.

                                                               Describe the action the creditor took                       Date action was   Amount
                                                                                                                           taken
             Creditor’s Name


                                                                                                                                             $
             Number       Street




             City                           State   ZIP Code   Last 4 digits of account number: XXXX–


12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?
          No
          Yes

Part 5:          List Certain Gifts and Contributions


13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
          No
          Yes. Fill in the details for each gift.


             Gifts with a total value of more than $600        Describe the gifts                                          Dates you gave    Value
             per person                                                                                                    the gifts



                                                                                                                                             $
             Person to Whom You Gave the Gift

                                                                                                                                             $


             Number       Street



             City                           State   ZIP Code


             Person’s relationship to you


             Gifts with a total value of more than $600        Describe the gifts                                          Dates you gave    Value
             per person                                                                                                    the gifts



                                                                                                                                             $
             Person to Whom You Gave the Gift

                                                                                                                                             $


             Number       Street



             City                           State   ZIP Code


             Person’s relationship to you




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 6




             19-12954-aih                Doc 1           FILED 05/12/19             ENTERED 05/12/19 10:15:51                       Page 59 of 83
Debtor 1            Debra                                            McNeal                                        Case number (if known)
                    First Name           Middle Name                 Last Name




14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any
    charity?

          No
          Yes. Fill in the details for each gift or contribution.

             Gifts or contributions to charities              Describe what you contributed                                         Date you       Value
             that total more than $600                                                                                              contributed



                                                                                                                                                    $
             Charity’s Name

                                                                                                                                                    $



             Number       Street




             City                         State    ZIP Code




Part 6:              List Certain Losses


15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
    disaster, or gambling?

          No
          Yes. Fill in the details.

             Describe the property you lost and how            Describe any insurance coverage for the loss                         Date of your   Value of property
             the loss occurred                                                                                                      loss           lost
                                                               Include the amount that insurance has paid. List pending insurance
                                                               claims on line 33 of Schedule A/B: Property.



                                                                                                                                                    $


Part 7:         List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
    you consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

          No
          Yes. Fill in the details.

                                                               Description and value of any property transferred                    Date payment or Amount of
                                                                                                                                    transfer was    payment
             Person Who Was Paid                                                                                                    made


             Number       Street                                                                                                                    $

                                                                                                                                                    $


             City                       State     ZIP Code



             Email or website address


             Person Who Made the Payment, if Not You



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7




             19-12954-aih                 Doc 1          FILED 05/12/19              ENTERED 05/12/19 10:15:51                              Page 60 of 83
Debtor 1            Debra                                            McNeal                                        Case number (if known)
                    First Name             Middle Name               Last Name


                                                                 Description and value of any property transferred             Date payment or   Amount of payment
                                                                                                                               transfer was made
             Person Who Was Paid



             Number       Street
                                                                                                                                                 $

                                                                                                                                                 $

             City                         State    ZIP Code



             Email or website address



             Person Who Made the Payment, if Not You


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised
   to help you deal with your creditors or to make payments to your creditors?
   Do not include any payment or transfer that you listed on line 16.

          No
          Yes. Fill in the details.

                                                               Description and value of any property transferred               Date payment or   Amount of payment
                                                                                                                               transfer was made
           Person Who Was Paid


           Number       Street                                                                                                                   $

                                                                                                                                                 $


           City                         State     ZIP Code


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
   transferred in the ordinary course of your business or financial affairs?
   Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your
   property). Do not include gifts and transfers that you have already listed on this statement.
          No
          Yes. Fill in the details.
                                                               Description and value of property          Describe any property or payments received   Date transfer
                                                               transferred                                or debts paid in exchange                    was made
           Person Who Received Transfer



           Number       Street




           City                         State     ZIP Code



           Person’s relationship to you



           Person Who Received Transfer



           Number       Street




           City                         State     ZIP Code


           Person’s relationship to you


Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8




             19-12954-aih                   Doc 1            FILED 05/12/19           ENTERED 05/12/19 10:15:51                             Page 61 of 83
Debtor 1           Debra                                               McNeal                                        Case number (if known)
                   First Name              Middle Name                 Last Name


    19.     Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
            beneficiary? (These are often called asset-protection devices.)

          No
          Yes. Fill in the details.

                                                                Description and value of the property transferred                                        Date transfer
                                                                                                                                                         was made



           Name of trust




Part 8:           List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
   benefit, closed, sold, moved, or transferred?
   Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
   brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
          No
          Yes. Fill in the details.

                                                                 Last 4 digits of account         Type of account or          Date account was       Last balance before
                                                                 number                           instrument                  closed, sold, moved,   closing or transfer
                                                                                                                              or transferred

           Chase NA
           Name of Financial Institution
                                                                XXXX–6 2 0 5                         Checking                                       $        -1,436.31
                                                                                                     Savings
           Number     Street
                                                                                                     Money market
                                                                                                     Brokerage
           City                       State    ZIP Code                                              Other

                                                                 Last 4 digits of account         Type of account or          Date account was       Last balance before
                                                                 number                           instrument                  closed, sold, moved,   closing or transfer
                                                                                                                              or transferred

           Chase NA
           Name of Financial Institution
                                                                XXXX–9 6 9 5                         Checking                                       $          -500.00
                                                                                                     Savings
           Number     Street
                                                                                                     Money market
                                                                                                     Brokerage
           City                       State    ZIP Code                                              Other

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
   securities, cash, or other valuables?
     No
     Yes. Fill in the details.
                                                                Who else had access to it?                          Describe the contents                     Do you still
                                                                                                                                                              have it?

                                                                                                                                                                 No
           Name of Financial Institution                        Name
                                                                                                                                                                 Yes


           Number     Street                                    Number    Street


                                                                City                   State   ZIP Code
           City                       State    ZIP Code




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 9



             19-12954-aih                  Doc 1          FILED 05/12/19              ENTERED 05/12/19 10:15:51                               Page 62 of 83
Debtor 1          Debra                                                  McNeal                                  Case number (if known)
                  First Name              Middle Name                    Last Name


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    No
    Yes. Fill in the details.
                                                                  Who else has or had access to it?           Describe the contents                     Do you
                                                                                                                                                        still have
                                                                                                                                                        it?

                                                                                                                                                           No
                                                                                                                                                       
           Name of Storage Facility
                                                                  Name                                                                                      Yes

           Number    Street
                                                                  Number     Street


                                                                  City                    State    ZIP Code
           City                       State    ZIP Code



Part 9:             Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing
    for, or hold in trust for someone.
     No
     Yes. Fill in the details.
                                                                Where is the property?                        Describe the property               Value



                                                                                                                                                  $
           Owner’s Name                                         Number     Street


           Number    Street


                                                                City                     State    ZIP Code

           City                       State    ZIP Code


Part 10:            Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:
◼ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
    hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
    including statutes or regulations controlling the cleanup of these substances, wastes, or material.
◼   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
    utilize it or used to own, operate, or utilize it, including disposal sites.
◼   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
    substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

          No
          Yes. Fill in the details.
                                                                                                                                                      Date of
                                                                Governmental unit                             Environmental law, if you know it
                                                                                                                                                      notice



           Name of Site
                                                                Governmental unit


           Number    Street
                                                                Number     Street



                                                                City                     State    ZIP Code
           City                       State    ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 10




             19-12954-aih                     Doc 1        FILED 05/12/19                ENTERED 05/12/19 10:15:51                        Page 63 of 83
Debtor 1           Debra                                          McNeal                                 Case number (if known)
                   First Name          Middle Name                Last Name


25. Have you notified any governmental unit of any release of hazardous material?
          No
          Yes. Fill in the details.

                                                           Governmental unit                         Environmental law, if you know it       Date of notice



           Name of Site                                    Governmental unit


           Number       Street                             Number     Street


                                                           City                  State   ZIP Code

           City                    State    ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
          No
          Yes. Fill in the details.

                                                                                                                                             Status of the
                                                          Court or agency                            Nature of the case
                                                                                                                                             case

           Case title
                                                          Court name
                                                                                                                                                Pending
                                                                                                                                                On appeal
                                                          Number     Street                                                                     Concluded

           Case number                                    City                   State   ZIP Code



Part 11:             Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 A partner in a partnership
                 An officer, director, or managing executive of a corporation
                 An owner of at least 5% of the voting or equity securities of a corporation

          No. None of the above applies. Go to Part 12.
          Yes. Check all that apply above and fill in the details below for each business.

                                                           Describe the nature of the business             Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.
           Business Name
                                                                                                           EIN:        –
           Number       Street
                                                           Name of accountant or bookkeeper                Dates business existed

                                                                                                           From                   To
           City                    State    ZIP Code

                                                           Describe the nature of the business             Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.
           Business Name
                                                                                                           EIN:        –
           Number       Street
                                                           Name of accountant or bookkeeper                Dates business existed

                                                                                                           From                   To
           City                    State    ZIP Code




Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 11




             19-12954-aih                  Doc 1       FILED 05/12/19            ENTERED 05/12/19 10:15:51                        Page 64 of 83
Debtor 1           Debra                                        McNeal                                     Case number (if known)
                   First Name          Middle Name              Last Name


                                                            Describe the nature of the business               Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.
           Business Name
                                                                                                              EIN:       –
           Number       Street
                                                            Name of accountant or bookkeeper                  Dates business existed

                                                                                                              From                  To
           City                    State    ZIP Code




28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

          No
          Yes. Fill in the details below.

                                                             Date issued

           Name


                                                             MM / DD / YYYY
           Number       Street




           City                    State     ZIP Code




Part 12:            Sign Below


       I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by
       fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519, and 3571.



        /S/ Debra               McNeal                                      /S/ Charles         McNeal
              Signature of Debtor 1                                           Signature of Debtor 2


              Date 4/12/2019                                                  Date 4/12/2019

       Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

                 No
                 Yes


    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
           No
           Yes. Name of person                                                     .   Attach the Bankruptcy Petition Preparer’s Notice, Declaration, and
                                                                                        Signature (Official Form 119).




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 12



             19-12954-aih                  Doc 1        FILED 05/12/19            ENTERED 05/12/19 10:15:51                         Page 65 of 83
Fill in this information to identify your case:


 Debtor 1              Debra                                               McNeal
                       First Name                   Middle Name            Last Name


 Debtor 2              Charles                                             McNeal
 (Spouse, if filing)   First Name                   Middle Name            Last Name


 United States Bankruptcy Court for the: Northern                          District of   Ohio
 Case number
  (If known)
                                                                                                                                                    Check if this is an
                                                                                                                                                     amended filing

Official Form 108
Statement of Intentions for Individuals Filing Under Chapter 7                                                                                                     12/15
If you are an individual filing under chapter 7, you must fill out this form if:
◼ creditors have claims secured by your property, or
◼ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Part 1:            List Your Creditors Who Hold Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D), fill in the
   information below.

      Identify the creditor and the property that is collateral                            What do you intend to do with the property that       Did you claim the
                                                                                           secures a debt?                                       property as exempt on
                                                                                                                                                 Schedule C?

    Creditor’s name:                Flagship Credit Acceptance                                 Surrender the property.                              No
    Description of                  Auto                                                       Retain the property and redeem it.                   Yes
    property securing                                                                          Retain the property and enter into a
    debt:
                                                                                                Reaffirmation Agreement.
                                                                                               Retain the property and [explain]:
                                                                                                Continue to make monthly payments

    Creditor’s name:                Nationstar/Mr. Cooper                                      Surrender the property.                              No
    Description of                  Real Property                                              Retain the property and redeem it.
                                                                                                                                                     Yes
    property securing                                                                          Retain the property and enter into a
    debt:
                                                                                                Reaffirmation Agreement.
                                                                                               Retain the property and [explain]:


    Creditor’s name:                                                                           Surrender the property.                              No
    Description of                                                                             Retain the property and redeem it.                   Yes
    property securing                                                                          Retain the property and enter into a
    debt:
                                                                                                Reaffirmation Agreement.
                                                                                               Retain the property and [explain]:


    Creditor’s name:                                                                           Surrender the property.                              No
    Description of                                                                             Retain the property and redeem it.
                                                                                                                                                     Yes
    property securing                                                                          Retain the property and enter into a
    debt:                                                                                       Reaffirmation Agreement.
                                                                                               Retain the property and [explain]:


Official Form 108                                      Statement of Intentions for Individuals Filing Under Chapter 7                                              page 1




               19-12954-aih                 Doc 1         FILED 05/12/19                  ENTERED 05/12/19 10:15:51                     Page 66 of 83
Debtor 1        Debra                                    McNeal                                  Case number (if known)
                First Name        Middle Name            Last Name



Part 2:          List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

          Describe your unexpired personal property leases                                                            Will the lease be assumed?

       Lessor’s name:                                                                                                    No
                                                                                                                         Yes
       Description of
       leased property:


       Lessor’s name:                                                                                                    No
                                                                                                                         Yes
       Description of
       leased property:


       Lessor’s name:                                                                                                    No
                                                                                                                         Yes
       Description of
       leased property:


       Lessor’s name:                                                                                                    No
                                                                                                                         Yes
       Description of
       leased property:


       Lessor’s name:                                                                                                    No
                                                                                                                         Yes
       Description of
       leased property:


       Lessor’s name:                                                                                                    No
                                                                                                                         Yes
       Description of
       leased property:


       Lessor’s name:                                                                                                    No
                                                                                                                         Yes
       Description of
       leased property:




Part 3:          Sign Below



  Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
  personal property that is subject to an unexpired lease.



 /S/ Debra           McNeal                                  /S/ Charles       McNeal
   Signature of Debtor 1                                        Signature of Debtor 2


   Date 4/12/2019                                               Date 4/12/2019
           MM / DD / YYYY                                            MM / DD / YYYY



Official Form 108                               Statement of Intentions for Individuals Filing Under Chapter 7                                page 2




            19-12954-aih          Doc 1         FILED 05/12/19             ENTERED 05/12/19 10:15:51                      Page 67 of 83
Fill in this information to identify your case:


 United States Bankruptcy Court for the:
 Northern                             District of   Ohio
 Case number
  (If known)



Official Form 121
Statement About Your Social Security Numbers                                                                                                             12/15
Use this form to tell the court about any Social Security or federal Individual Taxpayer Identification numbers you have used. Do not file this
form as part of the public case file. This form must be submitted separately and must not be included in the court’s public electronic
records. Please consult local court procedures for submission requirements.

To protect your privacy, the court will not make this form available to the public. You should not include a full Social Security Number or
Individual Taxpayer Number on any other document filed with the court. The court will make only the last four digits of your numbers known
to the public. However, the full numbers will be available to your creditors, the U.S. Trustee or bankruptcy administrator, and the trustee
assigned to your case.
Making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in
fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Part 1:         Tell the Court About Yourself and Your spouse if Your Spouse is Filing With You

                                   For Debtor 1:                                                  For Debtor 2 (Only If Spouse Is Filing):


1. Your name
                                   Debra                                                          Charles
                                   First name                                                     First name


                                   Middle name                                                    Middle name

                                   McNeal                                                         McNeal
                                   Last name                                                      Last name


Part 2:         Tell the Court About all of Your Social Security or Federal Individual Taxpayer Identification Numbers


2. All Social Security
                                              –          –8 6 5 9                                         –        –8 5 9 2
   Numbers you have
   used
                                               –           –                                               –        –

                                           You do not have a Social Security number.                   You do not have a Social Security number.


3. All federal Individual
   Taxpayer                         9                –         –                                   9           –        –
   Identification
   Numbers (ITIN) you               9                 –            –                               9            –           –
   have used
                                           You do not have an ITIN.                                    You do not have an ITIN.
Part 3:         Sign Below


                                    Under penalty of perjury, I declare that the information       Under penalty of perjury, I declare that the information I
                                    I have provided in this form is true and correct.              have provided in this form is true and correct.


                                    /S/ Debra                 McNeal                              /S/ Charles             McNeal
                                        Signature of Debtor 1                                          Signature of Debtor 2


                                        Date 4/12/2019                                                 Date 4/12/2019
                                             MM / DD / YYYY                                                 MM / DD / YYYY




               19-12954-aih           Doc 1                FILED 05/12/19     ENTERED 05/12/19 10:15:51                          Page 68 of 83
                                                                                                                       Check one box only as directed in this form and in
Fill in this information to identify your case:
                                                                                                                       Form 122A-1Supp:

Debtor 1          Debra
                   First Name                  Middle Name
                                                                    McNeal
                                                                    Last Name
                                                                                                                          1. There is no presumption of abuse.

Debtor 2          Charles                                           McNeal                                                2. The calculation to determine if a presumption
(Spouse, if filing) First Name                 Middle Name          Last Name                                                 of abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: Northern                       District of Ohio
                                                                                                                              Means Test Calculation (Official Form
                                                                                (State)                                       122A–2).
Case number
                                 (If known)
                                                                                                                          3.   The Means Test does not apply now because of
                                                                                                                                qualified military service but it could apply later.
                                                                                                                           Check if this is an amended filing
Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is
needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages,
write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily
consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under 707(b)(2)
(Official Form 122A-1Supp) with this form.

Part 1:           Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

                Not married. Fill out Column A, lines 2-11.
                Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
                Married and your spouse is NOT filing with you. You and your spouse are:
                          Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                          Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                           under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                           spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.
11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your
monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income
amount more than once. For example, if both spouses own the same rental property, put the income from that property in one column only. If you have
nothing to report for any line, write $0 in the space.
                                                                                                                         Column A                    Column B
                                                                                                                                                  Debtor 2 or
                                                                                                                         Debtor 1
                                                                                                                                                non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions
   (before all payroll deductions).                                                                                $                0.00    $               3,027.26
3. Alimony and maintenance payments. Do not include payments from a
   spouse if Column B is filled in.                                                                                $                0.00    $                    0.00
4. All amounts from any source which are regularly paid for household
   expenses of you or your dependents, including child support. Include
   regular contributions from an unmarried partner, members of your household,
   your dependents, parents, and roommates. Include regular contributions from a
   spouse only if Column B is not filled in. Do not include payments you listed on
   line 3.                                                                                                                          0.00                         0.00
5. Net income from operating a business, profession, or farm
                                                                       Debtor 1           Debtor 2
    Gross receipts (before all deductions)              $                         0.00 $             0.00
    Ordinary and necessary operating expenses         - $                         0.00 $             0.00
    Net monthly income from a business, profession, or                                                      Copy
    farm                                                $                         0.00 $             0.00 here➔                     0.00                         0.00
6. Net income from rental and other real property
                                                                       Debtor 1           Debtor 2
    Gross receipts (before all deductions)                              $         0.00 $             0.00
    Ordinary and necessary operating expenses                      -    $         0.00 $             0.00
    Net monthly income from rental and other real                                                           Copy
    property                                                            $         0.00 $             0.00 here➔                     0.00                         0.00
7. Interest, dividends, and royalties                                                                              $                0.00    $                    0.00

Official Form 122A-1                                           Chapter 7 Statement of Your Current Monthly Income                                                             page 1




              19-12954-aih                    Doc 1          FILED 05/12/19                 ENTERED 05/12/19 10:15:51                             Page 69 of 83
Debtor 1      Debra                                                 McNeal                                              Case number (if known)
              First Name               Middle Name                  Last Name

                                                                                                               Column A                  Column B
                                                                                                                                         Debtor 2 or
                                                                                                               Debtor 1                non-filing spouse

8. Unemployment compensation                                                                            $                0.00      $               0.00
   Do not enter the amount if you contend that the amount received was a benefit
   under the Social Security Act. Instead, list it here: ........................... 
   For you ................................................................ $          0.00
   For your spouse ...................................................      $          0.00

9. Pension or retirement income. Do not include any amount received that was
   a benefit under the Social Security Act.                                                             $                0.00      $               0.00

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act or
    payments received as a victim of a war crime, a crime against humanity, or
    international or domestic terrorism. If necessary, list other sources on a
    separate page and put the total on line 10c.
    10a.     SSDI                                                                                       $             885.50       $               0.00

    10b.                                                                                                $                0.00      $               0.00

    10c.     Total amounts from separate pages, if any.                                              +$                  0.00      +               0.00

11. Calculate your total current monthly income. Add lines 2 through 10 for
    each column. Then add the total for Column A to the total for Column B.                             $             885.50      +$          3,027.26       =$           3,912.76
                                                                                                                                                                   Total current
                                                                                                                                                                   monthly income
Part 2:       Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:
    12a.     Copy your total current monthly income from line 11.........................................................       Copy line 11 here➔     12a. $            3,912.76
             Multiply by 12 (the number of months in a year).                                                                                                                X 12

    12b.     The result is your annual income for this part of the form.. ................................................                             12b. $           46,953.12

13. Calculate the median family income that applies to you. Follow these steps:

             Fill in the state in which you live.                                OH

             Fill in the number of people in your household.                     2


             Fill in the median family income for your state and size of household. ....................................                                   13. $        62,308.00
             To find a list of applicable median income amounts, go online using the link specified in the separate instructions
             for this form. This list may also be available at the bankruptcy clerk’s office.
14. How do the lines compare?
    14a.   Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is
                no presumption of abuse. Go to Part 3.
    14b.   Line 12b is more than line 13. On the top of page 1, check box 2, The presumption
                of abuse is determined by Form 122A-2. Go to Part 3 and fill out Form 122A–2.

Part 3:       Sign Below
             By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct

             X /S/ Debra McNeal                                                                     X /S/ Charles McNeal
             Signature of Debtor 1                                                                  Signature of Debtor 2


      Date                           4/12/2019                                               Date                              4/12/2019
                                   MM / DD / YYYY                                                                            MM / DD / YYYY

             If you checked line 14a, do NOT fill out or file Form 22A–2.
             If you checked line 14b, fill out Form 22A–2 and file it with this form.



Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                                    page 2




           19-12954-aih                 Doc 1          FILED 05/12/19                    ENTERED 05/12/19 10:15:51                                 Page 70 of 83
                                                                                                             Check the appropriate box as directed in lines 40 or
Fill in this information to identify your case:
                                                                                                             42:
                                                                                                             According to the calculations required by this
Debtor 1         Debra                                            McNeal                                     Statement:
                 First Name                  Middle Name          Last Name
                                                                                                                  1. There is no presumption of abuse.
Debtor 2         Charles                                          McNeal
(Spouse, if filing) First Name               Middle Name          Last Name
                                                                                                                  2. There is a presumption of abuse.
United States Bankruptcy Court for the: Northern                   District of Ohio
                                                                              (State)                                     Check if this is an amended filing
Case number
                             (If known)




Official Form 122A-2
Chapter 7 Means Test Calculation                                                                                                                                04/19
To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known).


Part 1:         Determine Your Adjusted Income

1. Copy your total current monthly income. . . . . . . . . . . . . . . . . . . . . . . Copy line 11 from Official Form 122A-1 here➔ . . . . . 1. $         3,912.76


2. Did you fill out Column B in Part 1 of Form 122A-1?

               No. Fill in $0 on line 3d.

               Yes. Is your spouse filing with you?

                        No. Go to line 3.

                        Yes. Fill in $0 on line 3d.



3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the household expenses of you
   or your dependents. Follow these steps:
  On line 11, Column B of Form 122A–1, was any amount of the income you reported for your spouse NOT regularly used for the household expenses
  of you or your dependents?

               No. Fill in 0 on line 3d.

               Yes. Fill in the information below:

                  State each purpose for which the income was used
                                                                                                  Fill in the amount you
                                                                                                  are subtracting from
                  For example, the income is used to pay your spouse’s tax debt or to support
                                                                                                  your spouse’s income
                  people other than you or your dependents


                   3a.                                                                            $                0.00

                   3b.                                                                            $                0.00

                   3c.                                                                          + $                0.00

                  3d. Total. Add lines 3a, 3b, and 3c.          ......................            $                0.00
                                                                                                                           Copy total here➔   3d. -$            0.00


 4. Adjust your current monthly income. Subtract line 3d from line 1.                                                                             $       3,912.76




Official Form 122A-2                                                  Chapter 7 Means Test Calculation                                                          page 1




             19-12954-aih                 Doc 1            FILED 05/12/19               ENTERED 05/12/19 10:15:51                        Page 71 of 83
Debtor 1       Debra                                                 McNeal                                               Case number (if known)
               First Name              Middle Name                   Last Name


Part 2:      Calculate Your Current Monthly Income



 The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to answer the
 questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for this form. This
 information may also be available at the bankruptcy clerk’s office.


 Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your actual
 expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse’s income in line 3 and do not deduct
 any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A–1.


 If your expenses differ from month to month, enter the average expense.


 Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A–1 is filled in.

5. The number of people used in determining your deductions from income


   Fill in the number of people who could be claimed as exemptions on your federal income tax return, plus the
   number of any additional dependents whom you support. This number may be different from the number of
   people in your household.


   National Standards. You must use the IRS National Standards to answer the questions in lines 6-7.


6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS
   National Standards, fill in the dollar amount for food, clothing, and other items.                                                                           $   0.00


7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fill in the dollar amount for
   out-of-pocket health care. The number of people is split into two categories people who are under 65 and people who are 65 or older because older
   people have a higher IRS allowance for health care costs. If your actual expenses are higher than this IRS amount, you may deduct the additional
   amount on line 22.


     People who are under 65 years of age



    7a.    Out-of-pocket health care allowance per person                          $               55.00

    7b.    Number of people who are under 65                                      X
                                                                                                           Copy line 7c
    7c.    Subtotal. Multiply line 7a by line 7b.                                  $                0.00 here➔                            0.00



     People who are over 65 years of age

    7d. Out-of-pocket health care allowance per person                             $             114.00

    7e. Number of people who are over 65                                          X
                                                                                                           Copy line 7f
    7f.    Subtotal. Multiply line 7d by line 7e.                                  $                0.00 here➔           +                0.00

                                                                                                                                                   Copy total
    7g. Total. Add lines 7c and 7f. ..................................................................................       $            0.00     here➔
                                                                                                                                                                $   0.00




Official Form 122A-2                                                  Chapter 7 Means Test Calculation                                                               page 2




           19-12954-aih                 Doc 1          FILED 05/12/19                    ENTERED 05/12/19 10:15:51                                 Page 72 of 83
Debtor 1      Debra                                         McNeal                                     Case number (if known)
              First Name            Middle Name             Last Name


    Local Standards               You must use the IRS Local Standards to answer the questions in lines 8-15.


    Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for bankruptcy purposes
    into two parts:
    ▪ Housing and utilities – Insurance and operating expenses
    ▪ Housing and utilities – Mortgage or rent expenses

    To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

    To find the chart, go online using the link specified in the separate instructions for this form. This chart may also be available at the bankruptcy
    clerk’s office.

8. Housing and utilities – Insurance and operating expenses: Using the number of people you entered                   Enter County:
   in line 5, fill in the dollar amount listed for your county for insurance and operating expenses.                                          $            0.00

9. Housing and utilities – Mortgage or rent expenses:

    9a.     Using the number of people you entered in line 5, fill in the dollar amount listed
            for your county for mortgage or rent expenses.                                        9a. $               0.00

    9b.     Total average monthly payment for all mortgages and other debts secured by
            your home.
            To calculate the total average monthly payment, add all amounts that are
            contractually due to each secured creditor in the 60 months after you file for
            bankruptcy. Then divide by 60.

            Name of Creditor                                            Average monthly
                                                                        payment


                                                                        $           0.00


                                                                        $           0.00


                                                                    + $             0.00

                                                                                             Copy line                       Repeat this
                           9b. Total average monthly payment            $           0.00     9b here➔ $               0.00 amount on line
                                                                                                                             33a.

    9c.     Net mortgage or rent expense.
                                                                                                                                    Copy
            Subtract line 9b (total average monthly payment) from line 9a (mortgage or                                              line 9c
            rent expense). If this amount is less than $0, enter $0.                               9c. $              0.00          here➔     $            0.00


    10.     If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect
            and affects the calculation of your monthly expenses, fill in any additional amount you claim.                                    $            0.00

            Explain
            why:


    11.     Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating
            expense.

                     0. Go to line 14.

                     1. Go to line 12.

                     2 or more. Go to line 12.

    12.     Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim
            the operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical
            area.                                                                                                                             $      217.00




Official Form 22A-2                                         Chapter 7 Means Test Calculation                                                               page 3




           19-12954-aih              Doc 1        FILED 05/12/19             ENTERED 05/12/19 10:15:51                          Page 73 of 83
Debtor 1      Debra                                        McNeal                                      Case number (if known)
              First Name            Middle Name            Last Name


 13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below. You
     may not claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for more than
     two vehicles.

     Vehicle 1             Describe Vehicle 1:




    13a.   Ownership or leasing costs using IRS Local Standard                                         13a.             0.00

    13b.   Average monthly payment for all debts secured by Vehicle 1.

           Do not include costs for leased vehicles.

           To calculate the average monthly payment here and on line 13e, add all
           amounts that are contractually due to each secured creditor in the 60 months
           after you filed for bankruptcy. Then divide by 60.

                                                                      Average monthly
           Name of each creditor for Vehicle 1
                                                                      payment

                                                                  $                0.00

                                                               + $                 0.00

                                                                                                                             Repeat this
                                                                                                                             amount on line
                               Total average monthly payment      $                0.00   Copy here ➔-$                 0.00 33b


    13c.   Net Vehicle 1 ownership or lease expense                                                                             Copy net
                                                                                                                                vehicle 1
                                                                                                                                expenses
           Subtract line 13b from line 13a. If this amount is less than $0, enter $0                13c. $              0.00    here➔       $   0.00


     Vehicle 2             Describe Vehicle 2:




    13d.   Ownership or leasing costs using IRS Local Standard                                        13d.              0.00

    13e.   Average monthly payment for all debts secured by Vehicle 2.

           Do not include costs for leased vehicles.

                                                                      Average monthly
           Name of each creditor for Vehicle 2
                                                                      payment

                                                                  $                0.00

                                                               + $                 0.00

                                                                                                                             Repeat this
                                                                                                   Copy 13e                  amount on line
                               Total average monthly payment      $                0.00           here ➔-$              0.00 33c


    13f.   Net Vehicle 2 ownership or lease expense                                                                             Copy net
                                                                                                                                vehicle 2
                                                                                                                                expenses
           Subtract line 13e from line 13d. If this amount is less than $0, enter $0                     $              0.00    here➔       $   0.00



    14.    Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public
           Transportation expense allowance regardless of whether you use public transportation.                                            $   0.00

    15.    Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may
           also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not
           claim more than the IRS Local Standard for Public Transportation.                                                         $          0.00



Official Form 122A-2                                           Chapter 7 Means Test Calculation                                                 page 4




           19-12954-aih              Doc 1        FILED 05/12/19              ENTERED 05/12/19 10:15:51                         Page 74 of 83
Debtor 1     Debra                                         McNeal                                     Case number (if known)
             First Name           Middle Name              Last Name


    Other Necessary Expenses          In addition to the expense deductions listed above, you are allowed your monthly expenses for the following
                                      IRS categories.


    16.     Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income
            taxes, self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount
            withheld from your pay for these taxes. However, if you expect to receive a tax refund, you must divide the
            expected refund by 12 and subtract that number from the total monthly amount that is withheld to pay for taxes.
            Do not include real estate, sales, or use taxes.                                                                          $             0.00

    17.     Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement
            contributions, union dues, and uniform costs.
            Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll
            savings.                                                                                                                  $             0.00

    18.     Life Insurance: The total monthly premiums that you pay for your own term life insurance. If two married
            people are filing together, include payments that you make for your spouse’s term life insurance. Do not
            include premiums for life insurance on your dependents, for a non-filing spouse’s life insurance, or for any form
            of life insurance other than term.                                                                                        $             0.00

    19.     Court-ordered payments: The total monthly amount that you pay as required by the order of a court or
            administrative agency, such as spousal or child support payments.
            Do not include payments on past due obligations for spousal or child support. You will list these obligations in
            line 35.                                                                                                                  $             0.00

    20.     Education: The total monthly amount that you pay for education that is either required:
            ◼ as a condition for your job, or
            ◼ for your physically or mentally challenged dependent child if no public education is available for similar
              services.                                                                                                               $             0.00

    21.     Child care: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and
            preschool.
            Do not include payments for any elementary or secondary school education.                                                 $             0.00

    22.     Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health
            care that is required for the health and welfare of you or your dependents and that is not reimbursed by
            insurance or paid by a health savings account. Include only the amount that is more than the total entered in
            line 7.
            Payments for health insurance or health savings accounts should be listed only in line 25.                                $             0.00

    23.     Optional telephones and telephone services: The total monthly amount that you pay for telecommunication
            services for you and your dependents, such as pagers, call waiting, caller identification, special long distance,
            or business cell phone service, to the extent necessary for your health and welfare or that of your dependents
            or for the production of income, if it is not reimbursed by your employer.
            Do not include payments for basic home telephone, internet and cell phone service. Do not include
            self-employment expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you
            previously deducted                                                                                                   +   $             0.00

    24.     Add all of the expenses allowed under the IRS expense allowances.
            Add lines 6 through 23.                                                                                                   $        217.00




Official Form 122A-2                                           Chapter 7 Means Test Calculation                                                     page 5




           19-12954-aih           Doc 1         FILED 05/12/19               ENTERED 05/12/19 10:15:51                          Page 75 of 83
Debtor 1       Debra                                           McNeal                                                 Case number (if known)
               First Name            Middle Name               Last Name


           Additional Expense Deductions           These are additional deductions allowed by the Means Test.
                                                    Note: Do not include any expense allowances listed in lines 6-24.


    25.       Health insurance, disability insurance, and health savings account expenses. The monthly expenses for
              health insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself,
              your spouse, or your dependents.

              Health insurance                                      $            0.00

              Disability insurance                                  $            0.00

              Health savings account                              +$             0.00


              Total                                                 $            0.00    Copy total here➔ ................................................................... $   0.00


              Do you actually spend this total amount?

               No. How much do you actually spend?                 $            0.00

               Yes.
    26.       Continued contributions to the care of household or family members. The actual monthly expenses that
              you will continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or
              disabled member of your household or member of your immediate family who is unable to pay for such
              expenses. These expenses may include contributions to an account of a qualified ABLE program. 26 U.S.C. §
              529A(b).                                                                                                                                                       $    0.00

    27.       Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain
              the safety of you and your family under the Family Violence Prevention and Services Act or other federal laws
              that apply.
              By law, the court must keep the nature of these expenses confidential.                                                                                         $    0.00

    28.       Additional home energy costs. Your home energy costs are included in your non-mortgage housing and
              utilities allowance on line 8.
              If you believe that you have home energy costs that are more than the home energy costs included in the
              non-mortgage housing and utilities allowance, then fill in the excess amount of home energy costs.
              You must give your case trustee documentation of your actual expenses, and you must show that the
              additional amount claimed is reasonable and necessary.
                                                                                                                                                                             $    0.00

    29.       Education expenses for dependent children who are younger than 18. The monthly expenses (not more
              than $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend
              a private or public elementary or secondary school.
              You must give your case trustee documentation of your actual expenses, and you must explain why the
              amount claimed is reasonable and necessary and not already accounted for in lines 6-23.
              ◼ * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of
                adjustment.                                                                                                                                                  $    0.00

    30.       Additional food and clothing expense. The monthly amount by which your actual food and clothing
              expenses are higher than the combined food and clothing allowances in the IRS National Standards. That
              amount cannot be more than 5% of the food and clothing allowances in the IRS National Standards.
              To find a chart showing the maximum additional allowance, go online using the link specified in the separate
              instructions for this form. This chart may also be available at the bankruptcy clerk’s office.

              You must show that the additional amount claimed is reasonable and necessary.                                                                                  $    0.00

    31.       Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or
              financial instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).
                                                                                                                                                                             $    0.00

    32.       Add all of the additional expense deductions.
              Add lines 25 through 31.                                                                                                                                       $    0.00




Official Form 122A-2                                           Chapter 7 Means Test Calculation                                                                                    page 6



            19-12954-aih             Doc 1          FILED 05/12/19             ENTERED 05/12/19 10:15:51                                                      Page 76 of 83
Debtor 1        Debra                                                        McNeal                                              Case number (if known)
                First Name                 Middle Name                       Last Name


           Deductions for Debt Payment

    33.      For debts that are secured by an interest in property that you own, including home mortgages,
             vehicle loans, and other secured debt, fill in lines 33a through 33e.
             To calculate the total average monthly payment, add all amounts that are contractually due to each secured
             creditor in the 60 months after you file for bankruptcy. Then divide by 60.
                                                                                                                        Average monthly
             Mortgages on your home:                                                                                       payment
  33a.       Copy line 9b here: ............................................................................... ➔   $              0.00

             Loans on your first two vehicles:
  33b.       Copy line 13b here: ............................................................................. ➔    $              0.00

   33c.      Copy line 13e here: ............................................................................. ➔    $              0.00

  33d.       List other secured debts:
             Name of each creditor for other                        Identify property that               Does payment
             secured debt                                           secures the debt                     include taxes or
                                                                                                         insurance?

                                                                                                          No       $              0.00
                                                                                                          Yes
                                                                                                          No       $              0.00
                                                                                                          Yes
                                                                                                          No       $              0.00
                                                                                                          Yes
  33e.       Total average monthly payment. Add lines 33a through 33d. ..................                           $              0.00           Copy total here➔   $   0.00



    34.      Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other
             property necessary for your support or the support of your dependents?

              No.             Go to line 35.
              Yes.            State any amount that you must pay to a creditor, in addition
                               to the payments listed in line 33, to keep possession of your
                               property (called the cure amount). Next, divide by 60 and fill in
                               the information below..

             Name of the creditor                   Identify property that           Total cure                         Monthly cure
                                                    secures the debt                 amount                             amount

                                                                                 $                  0.00 ÷ 60       $              0.00


                                                                                 $                  0.00 ÷ 60       $              0.00


                                                                                 $                  0.00 ÷ 60       $              0.00


                                                                                                             Total $               0.00           Copy total here➔   $   0.00


    35.      Do you owe any priority claims such as a priority tax, child support, or alimony ─? that are past due
             as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

              No.             Go to line 36.
              Yes.            Fill in the total amount of all of these priority claims. Do not
                               include current or ongoing priority claims, such as those you
                               listed in line 19.


             Total amount of all past-due priority claims .............................................             $              0.00            ÷ 60              $   0.00



Official Form 122A-2                                                      Chapter 7 Means Test Calculation                                                                  page 7




            19-12954-aih                    Doc 1            FILED 05/12/19                        ENTERED 05/12/19 10:15:51                              Page 77 of 83
Debtor 1       Debra                                                     McNeal                                           Case number (if known)
               First Name                Middle Name                     Last Name


   36.     Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
           For more information, go online using the link for Bankruptcy Basics specified in the separate
           instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk’s
           office.
            No.            Go to line 37.
            Yes.           Fill in the following information.

           Projected monthly plan payment if you were filing under Chapter 13
                                                                                                                              $           0.00

           Current multiplier for your district as stated on the list issued by the Administrative Office
           of the United States Courts (for districts in Alabama and North Carolina) or by the
           Executive Office for United States Trustees (for all other districts).

           To find a list of district multipliers that includes your district, go online using the link
           specified in the separate instructions for this form. This list may also be available at the
           bankruptcy clerk’s office.                                                                                         X              0 %
                                                                                                                                                   Copy total
           Average monthly administrative expense if you were filing under Chapter 13.                                        $           0.00     here➔      $          0.00

   37.     Add all of the deductions for debt payment.
           Add lines 33e through 36.                                                                                                                           $         0.00


    Total Deductions from Income


   38.     Add all of the allowed deductions.

           Copy line 24, All of the expenses allowed under IRS
           expense allowances. ...........................................................   $          217.00

           Copy line 32, All of the additional expense deductions .............              $             0.00

           Copy line 37, All of the deductions for debt payment ................             $             0.00

           Total deductions                                                                  $          217.00     Copy total here➔                            $      217.00


Part 3:     Determine Whether There Is a Presumption of Abuse


   39.     Calculate monthly disposable income for 60 months

     39a. Copy line 4, adjusted current monthly income                         $             3,912.76

     39b. Copy line 38, Total deductions                                     -$               217.00


     39c. Monthly disposable income. 11 U.S.C. §
           707(b)(2). Subtract line 39b from line 39a                          $             3,695.76   Copy line 39c here➔           3,695.76

           For the next 60 months (5 years)                                                                                              X 60

                                                                                                                                                   Copy line
     39d. Total. Multiply line 39c by 60.                                                                                     $   221,745.60       39d here➔   $   221,745.60


   40.     Find out whether there is a presumption of abuse. Check the box that applies:
                   The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no
                    presumption of abuse. Go to Part 5.

                   The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a
                    presumption of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

                   The line 39d is at least $8,175*, but not more than $13,650*. Go to line 41.
                    *Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.

Official Form 122A-2                                                     Chapter 7 Means Test Calculation                                                                 page 8




           19-12954-aih                  Doc 1            FILED 05/12/19                       ENTERED 05/12/19 10:15:51                           Page 78 of 83
Debtor 1      Debra                                         McNeal                                       Case number (if known)
              First Name             Middle Name            Last Name



   41.     41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
                Summary of Your Assets and Liabilities and Certain Statistical Information
                Schedules (Official Form 106Sum), you may refer to line 3b on that form.                 41a. $              0.00

                                                                                                                  X    .25
           41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I)
                Multiply line 41a by 0.25.                                                                        $           0.00   Copy    $       0.00
                                                                                                                                     here➔


   42.     Determine whether the income you have left over after subtracting all allowed deductions
           is enough to pay 25% of your unsecured, nonpriority debt.
           Check the box that applies:


            Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
                Go to Part 5.

            Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption of
                abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.



Part 4: Give Details About Special Circumstances


   43.     Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which
           there is no reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

            No. Go to Part 5.
            Yes. Fill in the following information. All figures should reflect your average monthly expense or
                income adjustment for each item. You may include expenses you listed in line 25.


           You must give a detailed explanation of the special circumstances that make the expenses or income
           adjustments necessary and reasonable. You must also give your case trustee documentation of your
           actual expenses or income adjustments.


                                                                                                              Average monthly expense
              Give a detailed explanation of the special circumstances
                                                                                                              or income adjustment

                                                                                                              $              0.00

                                                                                                              $              0.00

                                                                                                              $              0.00

                                                                                                              $              0.00



Part 5:      Sign Below


             By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct


             X /S/ Debra McNeal                                                       X /S/ Charles McNeal
             Signature of Debtor 1                                                    Signature of Debtor 2




      Date                       4/12/2019                                     Date                        4/12/2019
                                MM/DD/YYYY                                                                MM/DD/YYYY




Official Form 122A-2                                        Chapter 7 Means Test Calculation                                                          page 9




           19-12954-aih              Doc 1         FILED 05/12/19           ENTERED 05/12/19 10:15:51                               Page 79 of 83
Fill in this information to identify your case:


 Debtor 1                 Debra                                              McNeal
                          First Name                 Middle Name              Last Name


 Debtor 2                 Charles                                            McNeal
 (Spouse, if filing)      First Name                 Middle Name              Last Name


 United States Bankruptcy Court for the: Northern                             District of   Ohio
 Case number
  (If known)




Official Form 423
Certification About a Financial Management Course                                                                                                              12/15
If you are an individual, you must take an approved course about personal financial management if:
◼ you filed for bankruptcy under chapter 7 or 13, or
◼ you filed for bankruptcy under chapter 11 and § 1141 (d)(3) does not apply.
In a joint case, each debtor must take the course. 11 U.S.C. §§ 727(a)(11) and 1328(g).

After you finish the course, the provider will give you a certificate. The provider may notify the court that you have completed the
course. If the provider does notify the court, you need not file this form. If the provider does not notify the court, then Debtor 1 and
Debtor 2 must each file this form with the certificate number before your debts will be discharged.

◼ If you filed under chapter 7 and you need to file this form, file it within 60 days after the first date set for the meeting of creditors
  under § 341 of the Bankruptcy Code.

◼ If you filed under chapter 11 or 13 and you need to file this form, file it before you make the last payment that your plan requires
  or before you file a motion for a discharge under § 1141(d)(5)(B) or § 1328(b) of the Bankruptcy Code. Fed. R. Bankr. P.
  1007(c).

In some cases, the court can waive the requirement to take the financial management course. To have the requirement waived, you must file a
motion with the court and obtain a court order.

Part 1:                 Tell the Court About the Required Course

You must check one:

         I completed an approved course in personal financial management:

          Date I took the course
                                                  MM / DD / YYYY

          Name of approved provider

          Certificate number


         I am not required to complete a course in personal financial management because the court has granted my motion for a
          waiver of the requirement based on (check one):
                      Incapacity.     I have a mental illness or a mental deficiency that makes me incapable of realizing or making rational decisions
                                       about finances.
                      Disability.     My physical disability causes me to be unable to complete a course in personal financial management in person,
                                       by phone, or through the internet, even after I reasonably tried to do so.
                      Active duty. I am currently on active military duty in a military combat zone.
                      Residence. I live in a district in which the United States trustee (or bankruptcy administrator) has determined that the
                                  approved instructional courses cannot adequately meet my needs.

Part 2:                 Sign Here


         I certify that the information I have provided is true and correct.

 /S/ Debra                     McNeal
         Signature of debtor named on certificate
                                                                               Debra              McNeal
                                                                                     Printed name of debtor
                                                                                                                                       Date     4/12/2019
                                                                                                                                              MM / DD / YYYY


Official Form 423                                              Certification About a Financial Management Course




               19-12954-aih                   Doc 1        FILED 05/12/19                    ENTERED 05/12/19 10:15:51                 Page 80 of 83
Fill in this information to identify your case:


 Debtor 1                 Debra                                              McNeal
                          First Name                 Middle Name              Last Name


 Debtor 2                 Charles                                            McNeal
 (Spouse, if filing)      First Name                 Middle Name              Last Name


 United States Bankruptcy Court for the: Northern                             District of   Ohio
 Case number
  (If known)




Official Form 423
Certification About a Financial Management Course                                                                                                              12/15
If you are an individual, you must take an approved course about personal financial management if:
◼ you filed for bankruptcy under chapter 7 or 13, or
◼ you filed for bankruptcy under chapter 11 and § 1141 (d)(3) does not apply.
In a joint case, each debtor must take the course. 11 U.S.C. §§ 727(a)(11) and 1328(g).

After you finish the course, the provider will give you a certificate. The provider may notify the court that you have completed the
course. If the provider does notify the court, you need not file this form. If the provider does not notify the court, then Debtor 1 and
Debtor 2 must each file this form with the certificate number before your debts will be discharged.

◼ If you filed under chapter 7 and you need to file this form, file it within 60 days after the first date set for the meeting of creditors
  under § 341 of the Bankruptcy Code.

◼ If you filed under chapter 11 or 13 and you need to file this form, file it before you make the last payment that your plan requires
  or before you file a motion for a discharge under § 1141(d)(5)(B) or § 1328(b) of the Bankruptcy Code. Fed. R. Bankr. P.
  1007(c).

In some cases, the court can waive the requirement to take the financial management course. To have the requirement waived, you must file a
motion with the court and obtain a court order.

Part 1:                 Tell the Court About the Required Course

You must check one:

         I completed an approved course in personal financial management:

          Date I took the course
                                                  MM / DD / YYYY

          Name of approved provider

          Certificate number


         I am not required to complete a course in personal financial management because the court has granted my motion for a
          waiver of the requirement based on (check one):
                      Incapacity.     I have a mental illness or a mental deficiency that makes me incapable of realizing or making rational decisions
                                       about finances.
                      Disability.     My physical disability causes me to be unable to complete a course in personal financial management in person,
                                       by phone, or through the internet, even after I reasonably tried to do so.
                      Active duty. I am currently on active military duty in a military combat zone.
                      Residence. I live in a district in which the United States trustee (or bankruptcy administrator) has determined that the
                                  approved instructional courses cannot adequately meet my needs.

Part 2:                 Sign Here


         I certify that the information I have provided is true and correct.

 /S/ Charles                      McNeal
         Signature of debtor named on certificate
                                                                               Charles            McNeal
                                                                                     Printed name of debtor
                                                                                                                                       Date     4/12/2019
                                                                                                                                              MM / DD / YYYY


Official Form 423                                              Certification About a Financial Management Course
                r




                B2030 (Form 2030)(12/15)

               19-12954-aih                   Doc 1        FILED 05/12/19                    ENTERED 05/12/19 10:15:51                 Page 81 of 83
                                      United States Bankruptcy Court
                                                              Northern District Of Ohio


In re                            Debra McNeal                                                      Case No.

Debtor                                                                                             Chapter                      7



               DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above-named
   debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or
   agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or
   in connection with the bankruptcy case is as follows:

   For legal services, I have agreed to accept ................................................................
                                                                                                         $                          950.00

   Prior to the filing of this statement I have received ...................................................
                                                                                                      $                             300.00

   Balance Due...............................................................................................................
                                                                                                                       $            650.00

2. The source of the compensation paid to me was:

               Debtor                      Other (specify):

3. The source of compensation to be paid to me is:

               Debtor                      Other (specify):

4.           I have not agreed to share the above-disclosed compensation with any other person unless
              they are members and associates of my law firm.

             I have agreed to share the above-disclosed compensation with another person or persons who
              are not members or associates of my law firm. A copy of the agreement, together with a list of
              the names of the people sharing in the compensation, is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the
   bankruptcy case, including:

   a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining
      whether to file a petition in bankruptcy;

   b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be
required;

   c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any
      adjourned hearings thereof;




19-12954-aih                Doc 1            FILED 05/12/19                     ENTERED 05/12/19 10:15:51                       Page 82 of 83
B2030 (Form 2030)(12/15)


DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR (Continued)


d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

e. [Other provisions as needed]




6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                               CERTIFICATION

      I certify that the foregoing is a complete statement of any agreement or arrangement for
payment to me for representation of the debtor(s) in this bankruptcy proceedings.


         4/12/2019                     /S/ Michael A Heller
            Date                                                   Signature of Attorney

                                       Mike Heller Law LLC.
                                                                     Name of law firm




19-12954-aih         Doc 1        FILED 05/12/19        ENTERED 05/12/19 10:15:51                  Page 83 of 83
